 Fill in this information to identify the case:

 Debtor name         Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         19-15016
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:     Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                             $53,832,100.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                             $98,439,900.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                             $84,316,500.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                      Desc
                                                                Main Document   Page 1 of 44
 Debtor       Kovach, LLC                                                                               Case number (if known)        19-15016



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attachment                                                                            $8,547,085.53            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Troy Garrett                                                See                             $784,550.04           Compensation
               3195 W Armstrong Place                                      Attachment
               Chandler, AZ 85286
               Former President/CEO

       4.2.    Marc Serrio                                                 See                              $84,509.13           Compensation
               PO Box 91836                                                Attachment
               Pasadena, CA 91109
               Former CFO

       4.3.    Stephen Kovach IV                                           See                             $164,052.04           Compensation
               3195 W Armstrong Place                                      Attachment
               Chandler, AZ 85286

       4.4.    Stephen Kovach V                                            See                             $176,231.21           General Release Agreement
               2332 W Wildhorse Drive                                      Attachment
               Chandler, AZ 85286

       4.5.    ORIX Corporation USA                                        See                              $35,010.67           Reimbursement of expenses
               c/o Jeff Browning                                           Attachment
               1717 Main Street, Suite 1100
               Dallas, TX 75201

       4.6.    CR3 Partners LLP                                            See                           $1,244,695.03           Consulting Fees and Expenses
               13355 Noel Road                                             Attachment
               Suite 310
               Dallas, TX 75240

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                       Desc
                                                                Main Document   Page 2 of 44
 Debtor       Kovach, LLC                                                                                  Case number (if known)   19-15016



       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and              Status of case
               Case number                                                                   address
       7.1.    Kovach, LLC v. Kitchell                          Breach of contract           Maricopa County Superior                   Pending
               Contractors Inc. of Arizona,                                                  Court                                      On appeal
               Chubb Group of Insurance                                                      201 W. Jefferson Street
                                                                                                                                        Concluded
               Companies, and Liberty                                                        Phoenix, AZ 85003
               Mutual Group
               CV2019-010123

       7.2.    Realty Associates Fund X II                      Unpaid rent                  Maricopa County Superior                   Pending
               Portfolio LP v. Kovach, LLC                                                   Court                                      On appeal
               CV2019-056406                                                                 201 W. Jefferson Street
                                                                                                                                        Concluded
                                                                                             Phoenix, AZ 85003


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                          Desc
                                                                Main Document   Page 3 of 44
 Debtor        Kovach, LLC                                                                               Case number (if known)    19-15016



       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    CR3 Partners LLP
                13355 Noel Road
                Suite 310                                                                                                      See
                Dallas, TX 75240                                                                                               attachment       $1,244,695.03

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Perkins Coie LLP
                c/o Bradley A. Cosman
                2901 N Central Avenue                                                                                          See
                Phoenix, AZ 85012                                                                                              attachment         $335,794.15

                Email or website address
                bcosman@perkinscoie.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers          Total amount or
                                                                                                                      were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer         Total amount or
               Address                                          payments received or debts paid in exchange              was made                       value
       13.1
       .    Kovach Enclosure Systems, LLC
               Attn: Troy Garrett                                                                                                             Purchase price
               3195 W Armstrong Place                                                                                                         plus assumed
               Chandler, AZ 85286                               Sale of substantially all assets                         10/21/2019           liabilities




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                  Desc
                                                                Main Document   Page 4 of 44
 Debtor        Kovach, LLC                                                                              Case number (if known)   19-15016




       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     3195 West Armstrong Place                                                                                 04/18/2008 - 10/21/2019
                 Chandler, AZ 85286

       14.2.     3167 West Armstrong Place                                                                                 12/16/2015 - 10/21/2019
                 Chandler, AZ 85286

       14.3.     685 West La Vieve Lane                                                                                    4/29/2016 - 10/21/2019
                 Tempe, AZ 85284

       14.4.     2415 Kramer Lane                                                                                          11/19/2018 - 10/21/2019
                 Bldg 8
                 Austin, TX 78758

       14.5.     13649 Beta Road                                                                                           03/10/2017 - 10/21/2019
                 Dallas, TX 75244

       14.6.     714 W. Olympic Blvd.
                 Los Angeles, CA 90015

       14.7.     2141 S. Dupont                                                                                            8/30/2016 - 10/21/2019
                 Anaheim, CA 92806

       14.8.     921-927 5th Avenue S.
                 Nashville, TN 37203

       14.9.     1111 W. Parklane Blvd #64                                                                                 03/21/2019 - 10/21/2019
                 Chandler, AZ 85224

       14.10 4701 Staggerbrush Road                                                                                        08/27/2019 - 10/21/2019
       .     Unit 1917
                 Austin, TX 78749

       14.11 4701 Staggerbrush Road                                                                                        08/23/2019 - 10/21/2019
       .     Unit 1823
                 Austin, TX 78749

       14.12 1283 W. Parklane Blvd #214                                                                                    03/02/2019 - 10/21/2019
       .     Chandler, AZ 85224

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                      Desc
                                                                Main Document   Page 5 of 44
 Debtor        Kovach, LLC                                                                              Case number (if known)   19-15016


16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Kovach, LLC 401K Plan - Plan was assigned as part of asset                                 EIN:
                    sale

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was             Last balance
                Address                                         account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.1.    Cadence Bank, N.A.                              XXXX-0849                  Checking                  10/21/2019                            $0.00
                c/o Neal Kaminsky                                                          Savings
                Haynes and Boone, LLP                                                      Money Market
                1221 McKinney Street                                                       Brokerage
                Suite 2100
                Houston, TX 77010                                                          Other Flex
                                                                                          Spending
                                                                                          Account

       18.2.    Cadence Bank, N.A.                              XXXX-0856                  Checking                  10/21/2019                            $0.00
                c/o Neal Kaminsky                                                          Savings
                Haynes and Boone, LLP
                                                                                           Money Market
                1221 McKinney Street
                Suite 2100
                                                                                           Brokerage
                Houston, TX 77010                                                          Other

       18.3.    Cadence Bank, N.A.                              XXXX-0917                  Checking                  10/21/2019                            $0.00
                c/o Neal Kaminsky                                                          Savings
                Haynes and Boone, LLP                                                      Money Market
                1221 McKinney Street                                                       Brokerage
                Suite 2100
                Houston, TX 77010                                                          OtherKovach
                                                                                          Auto Pay


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                  Desc
                                                                Main Document   Page 6 of 44
 Debtor      Kovach, LLC                                                                                Case number (if known)   19-15016




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents         Do you still
                                                                     access to it                                                             have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents         Do you still
                                                                     access to it                                                             have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                  Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known     Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known     Date of notice
                                                                     address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                 Desc
                                                                Main Document   Page 7 of 44
 Debtor      Kovach, LLC                                                                                Case number (if known)      19-15016


25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       David Tiffany
                    3195 W Armstrong Place
                    Chandler, AZ 85286
       26a.2.       Larry Pagel, Controller
                    3195 W Armstrong Place
                    Chandler, AZ 85286
       26a.3.       Cathy Tang, Sr. Accountant
                    3195 W Armstrong Place
                    Chandler, AZ 85286

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       BeachFleishman PC
                    1985 E River Road, Suite 201
                    PO Box 64130
                    Tucson, AZ 85718

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Kovach Enclosure Systems, LLC
                    Attn: Troy Garrett
                    3195 W Armstrong Place
                    Chandler, AZ 85286

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Cadence Bank, N.A.
                    c/o Neal Kaminsky, Haynes and Boone, LLP
                    1221 McKinney Street, Suite 2100
                    Houston, TX 77010



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                           Desc
                                                                Main Document   Page 8 of 44
 Debtor      Kovach, LLC                                                                                Case number (if known)   19-15016



       Name and address
       26d.2.  FMI Capital Advisors
                    233 S. West Street
                    Suite 1200
                    Raleigh, NC 27603
       26d.3.       Perkins Coie LLP
                    c/o Bradley A. Cosman
                    2901 N. Central Avenue
                    Suite 2000
                    Phoenix, AZ 85012

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Third Coast Appraisal, LLC                                                                               $2,740,000.00
       .                                                                                    May 9, 2019              Forced liquidation value

                Name and address of the person who has possession of
                inventory records
                Third Coastal Appraisal, LLC
                14105 Hunters Pass
                Austin, TX 78734


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                          Address                                              Position and nature of any            % of interest, if
                                                                                                          interest                              any
       WHPH Kovach Intermediate                      3195 W Armstrong Place                               Sole Member                           100%
       Holdings, LLC                                 Chandler, AZ 85286

       Name                                          Address                                              Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Tiffany                                 3195 W Armstrong Place                               Chief Financial Officer and
                                                     Chandler, AZ 85286                                   Treasurer



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                          Address                                              Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Troy Garrett                                  3195 W Armstrong Place                               President/Chief                   10/31/2018 until
                                                     Chandler, AZ 85286                                   Executive Officer                 11/01/2019


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                   Desc
                                                                Main Document   Page 9 of 44
 Debtor      Kovach, LLC                                                                                Case number (if known)   19-15016




           No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Troy Garrett
       .    3195 W Armstrong Place                                                                                       See
               Chandler, AZ 85286                               $784,550.04                                              Attachment         Compensation

               Relationship to debtor
               Former President/CEO


       30.2 Marc Serrio
       .    PO Box 91836                                                                                                 See
               Pasadena, CA 91109                               $84,509.13                                               Attachment         Compensation

               Relationship to debtor
               Former CFO


       30.3 Stephen Kovach IV
       .    3195 W Armstrong Place                                                                                       See
               Chandler, AZ 85286                               $164,052.04                                              Attachment         Compensation

               Relationship to debtor



       30.4 Stephen Kovach V
       .    2332 W Wildhorse Drive                                                                                       See                General Release
               Chandler, AZ 85286                               $176,231.21                                              Attachment         Agreement

               Relationship to debtor



       30.5 ORIX Corporation USA
       .    c/o Jeff Browning
               1717 Main Street, Suite 1100                                                                              See                Reimbursement of
               Dallas, TX 75201                                 $35,010.67                                               Attachment         expenses

               Relationship to debtor



       30.6 CR3 Partners LLP
       .    13355 Noel Road
               Suite 310                                                                                                 See                Consulting fees
               Dallas, TX 75240                                 $1,244,695.03                                            Attachment         and expenses

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                    Desc
                                                              Main Document    Page 10 of 44
 Debtor      Kovach, LLC                                                                                Case number (if known)   19-15016


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




                                  [Intentionally left blank - signature page to follow]




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                    Desc
                                                              Main Document    Page 11 of 44
 Fill in this information to identify the case:

 Debtor name         Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         19-15016
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         11/26/2019

                                                                        David Tiffany
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                             Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                               Desc
                                                              Main Document    Page 12 of 44
                             EXHIBIT TO SOFA 3
                             90 DAY PAYMENTS




Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                         Main Document    Page 13 of 44
                                                                                                                   SOFA 3
                                                                                                              90 Day Payments
Date         Vendor Description                                    Amount          Address/Contactinfo           Address 1                                                   Address 2                      City       State   ZIP CODE
 8/13/2019   CMiC                                                      14,613.00   CMI000                        4850 KEELE STREET                                                                TORONTO             ONT      M3J 3K1
 8/13/2019   M & M CONSTRUCTION                                        34,092.90   M&M002                        5002 E. SWEETWATER AVENUE                                                        SCOTTSDALE          AZ       85254
 8/13/2019   TROPHY ENGINEERING                                         4,187.50   TRO001                        228 WEST LODGE DRIVE                                                             TEMPE               AZ       85283
 8/13/2019   AMERITEMPS INC.                                            8,938.26   AME027                        6100 ROCKSIDE WOODS BLVD.                  SUITE 250                             INDEPENDENCE        OH       44131-2341
 8/13/2019   CLIMATECH                                                 12,164.25   CLI002                        6950 WASHINGTON AVE S                                                            EDEN PRAIRIE        MN       55344
 8/13/2019   MOBILE MODULAR MGT CORP                                      543.84   MOB367                        P O BOX 45043                                                                    SAN FRANCISCO       CA       84145-5043
 8/13/2019   RELIANCE METALCENTER - TX                                  9,924.42   REL361                        P O BOX 849901                                                                   DALLAS              TX       75284-9901
 8/13/2019   SKYLINE SKY-LITES, LLC                                    10,000.00   SKY007                        2925 DELTA DRIVE                                                                 COLORADO SPRINGS    CO       80910
 8/14/2019   LARSON ENGINEERING, INC. -                                11,800.00   LAR006                        6380 E. THOMAS ROAD                        SUITE 300                             SCOTTSDALE          AZ       85251-7084
 8/14/2019   MAK INDUSTRIES LLC                                         5,413.16   MAK002                        5555 W 2ND AVE STE B4                                                            MESA                AZ       85224
 8/14/2019   METRO LIFT PROPANE                                         1,127.87   MET010                        P O BOX 7155                                                                     PASADENA            CA       91109-7155
 8/14/2019   MOBILE MINI, LLC                                             518.88   MOB362                        P.O. BOX 7144                                                                    PASADENA            CA       91109-7144
 8/14/2019   ONTARIO REFRIGERATION SVS                                  1,780.90   ONT002                        635 S. MOUNTAIN AVENUE                                                           ONTARIO             CA       91762
 8/14/2019   THE REGENTS OF THE UNIV OF                                 3,042.00   REG006                        CENTRAL CAHIER'S OFFICE                    UNIV OF CALIFORNIA IRVINE             IRVINE              CA       92697-1975
 8/14/2019   SFS INTEC, INC.                                            7,679.56   SFS000                        P O BOX 785631                                                                   PHILADELPHIA        PA       19178-5631
 8/15/2019   Account Analysis Fee                                         568.05   Cadencebank                   c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
 8/16/2019   ARCADIA, INC.                                             90,824.53   ARC009                        2920 EAST CHAMBERS STREET                                                        PHOENIX             AZ       85040
 8/16/2019   HOMER ARCHULETA                                              623.26   PAY001                        PO BOX 29769                                                                     NEW YORK            NY       10087
 8/16/2019   ASSA ABLOY ENTRANCE SY                                    19,897.06   ASS000                        P O BOX 827375                                                                   PHILIADELPHIA       PA       19182-7375
 8/16/2019   A. ZAHNER COMPANY                                          7,300.00   AZA000                        1400 EAST 9TH STREET                                                             KANSAS CITY         MO       64106
 8/16/2019   BONNELL ALUMINUM, INC                                     64,505.62   BON002                        25 BONNELL STREET                          P O BOX 428                           NEWNAN              GA       30263
 8/16/2019   CARSON SALES CO., INC.                                       736.00   CAR760                        PO BOX 49186                                                                     SAN JOSE            CA       95101-9186
 8/16/2019   D.H. PACE SYSTEMS                                            184.95   DHP000                        616 W. 24TH STREET                                                               TEMPE               AZ       85282
 8/16/2019   DIAMOND PERFORATED MET                                    20,000.00   DIA530                        P.O. BOX 712544                                                                  CINCINNATI          OH       45271-2544
 8/16/2019   EAN SERVICES LLC                                           3,543.59   EAN000                        P O BOX 402383                                                                   ATLANTA             GA       30384-2383
 8/16/2019   FUYIVARA, ISMAEL                                           2,400.00   FUY000                        555 N COLLEGE AVENUE                       APT #4048                             TEMPE               AZ       85281
 8/16/2019   GUSTAVO SANDOVAL JR                                       11,790.00   GUS001                        DBA THREE POINT WINDOW                     3510 CHAPMAN STREET                   HOUSTON             TX       77009
 8/16/2019   JLM WHOLESALE                                             40,792.97   JLM000                        3095 MULLINS COURT                                                               OXFORD              MI       48371
 8/16/2019   KLOECKNER METALS CORP-                                    26,354.27   KLO000                        DEPT 0513                                                                        LOS ANGELES         CA       90084-0513
 8/16/2019   MEDSCO FABRICATION & D                                    12,166.56   MED001                        958 N. EASTERN AVENUE                                                            LOS ANGELES         CA       90063
 8/16/2019   NEXT PROTECTION LLC                                          170.00   NEX002                        328 SOUTH ROCKFORD DRIVE                   SUITE 5                               TEMPE               AZ       85281
 8/16/2019   NORTHWESTERN INDUSTRIE                                    46,841.91   NOR016                        2500 WEST JAMESON                                                                SEATTLE             WA       98199
 8/16/2019   OLD COUNTRY MILLWORK,                                     20,000.00   OLD012                        5855 HOOPER AVENUE                                                               LOS ANGELES         CA       90001-1961
 8/16/2019   SOUTHWEST FASTENER LLC                                     3,403.13   SOU016                        242 E. UNIVERSITY DRIVE                                                          PHOENIX             AZ       85004
 8/16/2019   SUPERIOR METAL FORMING                                    14,243.25   SUP011                        PO BOX 11284                                                                     TEMPE               AZ       85284
 8/16/2019   TEXAS FINISHING COMPAN                                    18,285.59   TEX009                        P O BOX 59445                                                                    DALLAS              TX       75229
 8/16/2019   Southern California Glaziers Apprenticeship              115,130.55   SOU651                        ATTN: FARIDA ATIENZA                       533 SOUTH FREMONT AVENUE              LOS ANGELES         CA       90071-1706
 8/16/2019   TX Sales Tax                                               5,066.36   TexasDepartmentofRevenue      Texas Comptroller of Public Accounts       111 East 17th Street                  Austin              TX       78774
 8/16/2019   Paychex Fee                                                1,516.33   PAY001                        PO BOX 29769                                                                     NEW YORK            NY       10087
 8/16/2019   Paychex Fee                                                  687.20   PAY001                        PO BOX 29769                                                                     NEW YORK            NY       10087
 8/16/2019   Paychex Fee                                                   75.00   PAY001                        PO BOX 29769                                                                     NEW YORK            NY       10087
 8/19/2019   HOME DEPOT                                                 6,657.90   HOM200                        DEPT. 32-2500078187                        PO BOX 9001043                        LOUISVILLE          KY       40290-1043
 8/19/2019   zhangjiagang Feiteng Aluminum                             40,000.00   FEI000                        HOUCHENG INDUSTRY PARK,                    JINGANG TOWN                          ZHANGJIAGANG CITY   JIAN     215631
 8/19/2019   COMPUTER METHODS INTL CORP.                               17,077.40   CMI000                        4850 KEELE STREET                                                                TORONTO             ONT      M3J 3K1
 8/19/2019   CR3 PARTNERS LLC                                          12,480.00   CRP000                        13355 Noel Road                            Suite 310                             DALLAS              TX       75240
 8/19/2019   Haynesboone                                               66,605.58   HAY006                        PO BOX 841399                                                                    DALLAS              TX       75284-1399
 8/19/2019   3A COMPOSTIES USA, INC                                     8,833.06   3AC000                        208 W FIFTH ST                                                                   BENTON              KY       42025
 8/19/2019   APPLE, INC.                                                1,311.48   APP003                        1 INFINITE LOOP                                                                  CUPERTINO           CA       95014
 8/19/2019   RICE ENGINEERING INC                                       4,250.00   RIC007                        105 SCHOOL CREEK TRAIL                                                           LUXEMBURG           WI       54217
 8/20/2019   capital lease monthly payment                              8,649.44   MIT005                        P O BOX 262368                                                                   HOUSTON             TX       77207-2368
 8/20/2019   Paychex Fee                                                2,743.49   PAY001                        PO BOX 29769                                                                     NEW YORK            NY       10087
 8/21/2019   Southwest Carpenter                                       29,214.47   SOU651                        ATTN: FARIDA ATIENZA                       533 SOUTH FREMONT AVENUE              LOS ANGELES         CA       90071-1706
 8/21/2019   TEXAS FINISHING COMPAN                                     8,497.50   TEX009                        P O BOX 59445                                                                    DALLAS              TX       75229
 8/21/2019   CITY OF CHANDLER                                              46.67   CIT896                        MAIL STOP 701                              P.O. BOX 4008                         CHANDLER            AZ       85244-4008
 8/21/2019   CITY OF CHANDLER                                             149.11   CIT896                        MAIL STOP 701                              P.O. BOX 4008                         CHANDLER            AZ       85244-4008
 8/21/2019   CITY OF CHANDLER                                             141.03   CIT896                        MAIL STOP 701                              P.O. BOX 4008                         CHANDLER            AZ       85244-4008
 8/21/2019   COX COMMUNICATIONS                                         2,814.55   COX002                        PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 8/21/2019   COX COMMUNICATIONS                                         2,814.87   COX002                        PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 8/21/2019   COX COMMUNICATIONS                                             0.51   COX002                        PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 8/21/2019   COX COMMUNICATIONS                                            99.77   COX002                        PO BOX 53249                                                                     PHOENIX             AZ       85072-3249

                                                           Case 2:19-bk-15016-MCW                Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                                Desc
                                                                                                Main Document    Page 14 of 44
                                                                                                                    SOFA 3
                                                                                                               90 Day Payments
Date         Vendor Description                            Amount           Address/Contactinfo                   Address 1                                                  Address 2                       City      State   ZIP CODE
 8/21/2019   COX COMMUNICATIONS                                   129.77    COX002                                PO BOX 53249                                                                     PHOENIX            AZ       85072-3249
 8/21/2019   COX COMMUNICATIONS                                   129.77    COX002                                PO BOX 53249                                                                     PHOENIX            AZ       85072-3249
 8/21/2019   OCCUPATIONAL HEALTH CENTERS                        1,989.00    OCC000                                OF THE SOUTHWEST, P.A.                     1818 E. SKY HARBOR CIR N #150         PHOENIX            AZ       85034-3407
 8/22/2019   First Bankcard payment                            89,618.96    FBC000                                P.O. Box 2818                                                                    Omaha              NE       68103-2818
 8/22/2019   US Customs                                        95,626.54    USCustoms                             1300 Pennyslvania Ave. NW                                                        Washington         DC       20229
 8/22/2019   Revolver Borowing Principal Payment              (18,222.57)   Cadencebank                           c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON            TX       77010
 8/22/2019   Alvin Lapuz                                       17,423.52    LAP000                                BLOCK 1, LOT-1 VILLA                                                             STO DOMING         MEX
 8/22/2019   LAM STRUCTURAL ENGINEERING                           380.00    LAM000                                2318 S. MCCLINTOCK DRIVE                                                         TEMPE              AZ       85282
 8/22/2019   ARIZONA TILE LLC                                  35,495.36    ARI045                                8829 S. PRIEST DRIVE                                                             TEMPE              AZ       85284
 8/22/2019   CITY OF FLAGSTAFF                                      8.00    CIT023                                211 W. ASPEN AVENUE                                                              FLAGSTAFF          AZ       86001-5359
 8/22/2019   CITY OF TEMPE                                        289.44    CIT910                                 POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT           AZ       86304-9049
 8/22/2019   CITY OF TEMPE                                        717.78    CIT910                                 POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT           AZ       86304-9049
 8/22/2019   CITY OF TEMPE                                        519.76    CIT910                                 POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT           AZ       86304-9049
 8/22/2019   CITY OF TEMPE                                        166.77    CIT910                                 POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT           AZ       86304-9049
 8/22/2019   METAL SALES MFG CORP                              11,853.80    MET007                                P.O. BOX 203502                                                                  DALLAS             TX       75320-3502
 8/22/2019   MSC INDUSTRIAL SUPPLY                              2,615.09    MSC000                                P O BOX 953635                                                                   ST LOUIS           MO       63195-3635
 8/22/2019   SRP                                                   54.38    SRP002                                P.O. BOX 80062                                                                   PRESCOTT           AZ       86304-8062
 8/22/2019   SRP                                                  139.99    SRP002                                P.O. BOX 80062                                                                   PRESCOTT           AZ       86304-8062
 8/22/2019   SRP                                                  276.33    SRP002                                P.O. BOX 80062                                                                   PRESCOTT           AZ       86304-8062
 8/22/2019   SRP                                                  190.02    SRP002                                P.O. BOX 80062                                                                   PRESCOTT           AZ       86304-8062
 8/22/2019   SRP                                               16,848.08    SRP002                                P.O. BOX 80062                                                                   PRESCOTT           AZ       86304-8062
 8/23/2019   CA Sales / Use Tax                                30,500.37    California Department of Revenue      PO Box 942879                                                                    SACRAMENTO         CA       94279
 8/23/2019   Loves                                             11,775.09    LOV000                                P.O. BOX 842568                                                                  KANSAS CITY        MO       64184-2568
 8/23/2019   ARCADIA, INC.                                     95,000.00    ARC009                                2920 EAST CHAMBERS STREET                                                        PHOENIX            AZ       85040
 8/23/2019   BAY FASTENING SYSTEMS                              4,378.55    BAY004                                30 BANFI PLAZA NORTH                                                             FARNINGDALE        NY       11735
 8/23/2019   BLUE CROSS BLUE SHIELD OF AZ                     106,049.66    BLU003                                P O BOX 81049                                                                    PHOENIX            AZ       85069-1049
 8/23/2019   COAST ALUMINUM & ARCHITECTURAL                    16,225.25    COA000                                WFBCU FOB COAST ALUM & ARCH                DEPT #2940                            LOS ANGELES        CA       90084-2940
 8/23/2019   DISSIMILAR METAL DESIGN LLC                       25,000.00    DIS000                                320 PACIFIC AVENUE                                                               BREMERTON          WA       98337
 8/23/2019   LONG HAUL TRUCKING                                10,150.00    LON003                                P O BOX 167                                                                      ALBERTVILLE        MN       55301
 8/23/2019   MEDSCO FABRICATION & DIST. INC                    22,420.30    MED001                                958 N. EASTERN AVENUE                                                            LOS ANGELES        CA       90063
 8/23/2019   NAJJARINE STRUCTURES                               5,530.00    NAJ000                                9070 IRVINE CENTER DR., SUITE 115                                                IRVINE             CA       92618
 8/23/2019   NORTHWESTERN INDUSTRIES, INC                      32,003.22    NOR016                                2500 WEST JAMESON                                                                SEATTLE            WA       98199
 8/23/2019   OLDCASTLE BE- LA                                  15,199.73    OLD009                                FILE 749292                                                                      LOS ANGELES        CA       90074-9292
 8/23/2019   OLD COUNTRY MILLWORK, INC.                        20,000.00    OLD012                                5855 HOOPER AVENUE                                                               LOS ANGELES        CA       90001-1961
 8/23/2019   PAC-CLAD PETERSEN ALUMINUM                        15,000.00    PAC002                                6682 EAGLE WAY                                                                   CHICAGO            IL       60678-1066
 8/23/2019   PLS LOGISTICS SERVICES                             9,175.00    PLS001                                PO BOX 8537                                                                      CAROL STREAM       IL       60197-8537
 8/23/2019   SILICONE SPECIALTIES INC.(SSI)                    21,490.94    SSI000                                BOX 50009                                                                        TULSA              OK       74150
 8/23/2019   UNIVERSE CORP                                      6,200.00    UNI022                                3333 FOERSTER ROAD                                                               BRIDGETON          MO       63044
 8/23/2019   STUDIO MERELES REYES 821 LLC                      15,646.00    821000                                6511 MYRTLE ST                                                                   HOUSTON            TX       77087
 8/23/2019   CITY OF ANAHEIM                                      475.49    CIT004                                201 SOUTH ANAHEIM BLVD                     P O BOX 3069                          ANAHEIM            CA       92803-3069
 8/23/2019   CITY OF ANAHEIM                                      400.46    CIT004                                201 SOUTH ANAHEIM BLVD                     P O BOX 3069                          ANAHEIM            CA       92803-3069
 8/23/2019   CITY OF AUSTIN                                       375.76    CIT032                                P O BOX 2267                                                                     AUSTIN             TX       78783-2267
 8/23/2019   FORD CREDIT                                          878.18    FOR006                                P.O. BOX 790093                                                                  ST. LOUIS          MO       63179-0093
 8/23/2019   hh2 WEB SERVICES                                   1,695.00    HH2000                                938 UNIVERSITY PARK BLVD #200                                                    CLEARFIELD         UT       84015
 8/23/2019   NOVA HEALTHCARE, PA                                  921.37    NOV000                                PO BOX 840066                                                                    DALLAS             TX       75284-0066
 8/23/2019   REPUBLIC SERVICES                                    175.55    REP000                                P.O. BOX 78829                                                                   PHOENIX            AZ       85062-8829
 8/23/2019   REPUBLIC SERVICES 794,676,615                        176.55    REP002                                PO BOX 78829                                                                     PHOENIX            AZ       85062-8829
 8/23/2019   SKYLINE SKY-LITES, LLC                             5,860.50    SKY007                                2925 DELTA DRIVE                                                                 COLORADO SPRINGS   CO       80910
 8/23/2019   VAPROSHIELD LLC                                    6,210.22    VAP000                                915 26TH AVENUE NW                         SUITE C-5                             GIG HARBOR         WA       98335
 8/23/2019   WELLS FARGO VENDOR                                 5,484.16    WEL006                                 FINANCIAL SERVICES LLC                    PO BOX 650073                         DALLAS             TX       75265-0073
 8/23/2019   TREX COMMERCIAL PRODUCTS                          23,722.25    SCR002                                7008 NORTHLAND DRIVE                       SUITE 150                             BROKLYN PARK       MN       55428
 8/23/2019   METRO TINT-AZ                                      6,172.50    MET047                                5205 W MONTEBELLO AVE # 3A                                                       GLENDALE           AZ       85301
 8/23/2019   GLAZIERS JOINT TRUST                              20,595.80    GLA009                                BIN #920075                                P O BOX 29425                         PHOENIX            AZ       85038-9425
 8/26/2019   M & M CONSTRUCTION                                15,990.10    M&M002                                5002 E. SWEETWATER AVENUE                                                        SCOTTSDALE         AZ       85254
 8/26/2019   CITY OF FARMERS BRANCH                                71.33    CIT038                                P O BOX 819010                                                                   FARMERS BRANCH     TX       75381-9010
 8/26/2019   EMMEGI USA, INC.                                   7,396.58    EMM000                                20 MURRAY HILL PARKWAY                     UNIT 120                              EAST RUTHERFORD    NJ       07073
 8/26/2019   PERI FORMWORK SYSTEMS, INC.                           15.75    PER012                                DEPT. CH 16582                                                                   PALATINE           IL       60055-6582
 8/26/2019   SKY CLIMBER ACCESS SLTNS LLC                       8,383.60    SKY009                                1600 PITTSBURGH DR                                                               DELAWARE           OH       43015
 8/26/2019   SRC- SWIFT RESOURCES CORP                          7,840.28    SWI002                                6101 S OLD SPANISH TRAIL                                                         TUCSON             AZ       85747
 8/26/2019   WEX INC                                           10,664.47    WEX000                                P O BOX 6293                                                                     CAROL STREAM       IL       60197-6293

                                                   Case 2:19-bk-15016-MCW                  Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                                       Desc
                                                                                          Main Document    Page 15 of 44
                                                                                                 SOFA 3
                                                                                            90 Day Payments
Date         Vendor Description                       Amount          Address/Contactinfo      Address 1                                       Address 2                 City      State   ZIP CODE
 8/26/2019   CR3 PARTNERS LLC                             12,664.23   CRP000                   13355 Noel Road                  Suite 310                     DALLAS              TX       75240
 8/26/2019   United Rentals                               14,774.58   UNI020                   P.O. BOX 100711                                                ATLANTA             GA       30384-0711
 8/27/2019   NATIONAL FIRE CONTROL                         1,009.58   NAT020                   PO BOX 3667                                                    APACHE JUNCTION     AZ       85117
 8/27/2019   GORILLA INDUSTRIAL COATING                    9,533.01   GOR003                   2605 S. INDUSTRIAL PARK AVENUE                                 TEMPE               AZ       85282
 8/27/2019   AMERITEMPS INC.                               1,845.06   AME027                   6100 ROCKSIDE WOODS BLVD.        SUITE 250                     INDEPENDENCE        OH       44131-2341
 8/27/2019   BEACHFLEISCHMAN PC                           10,000.00   BEA002                   P O BOX 64130                                                  TUCSON              AZ       85728-4130
 8/27/2019   PARKSIDE TECH                                 2,500.00   PAR012                   1903 W. PARKSIDE LANE            SUITE 106                     PHOENIX             AZ       85027
 8/27/2019   VERYABLE INC                                  3,867.50   VER007                   2019 N LAMAR STREET STE 250                                    DALLAS              TX       75202
 8/28/2019   REPUBLIC SERVICES #840                        4,470.00   REP001                   P O BOX 9001099                                                LOUISEVILLE         KY       40290-1099
 8/28/2019   REPUBLIC SERVICES #840                        1,725.00   REP001                   P O BOX 9001099                                                LOUISEVILLE         KY       40290-1099
 8/28/2019   STARLING MADISON LOFQUIST INC                12,965.00   STA046                   5224 S. 39TH STREET                                            PHOENIX             AZ       85040
 8/28/2019   HUNTER PANELS LLC                            10,599.38   HUN002                   P O BOX 13740                                                  NEWARK              NJ       07188-0740
 8/28/2019   ARIZONA TILE LLC                             62,519.62   ARI045                   8829 S. PRIEST DRIVE                                           TEMPE               AZ       85284
 8/29/2019   LTPT CHANDLER LLC                             1,440.25   LTPT000                  1100 QUAIL ST SUITE 200                                        NEWPORT BEACH       CA       92660
 8/29/2019   PARK TOWER CHANDLER LLC                       1,644.30   PAR014                   1100 QUAIL ST SUITE 200                                        NEW PORT BEACH      CA       92660
 8/29/2019   CMiC                                         17,077.40   CMI000                   4850 KEELE STREET                                              TORONTO             ONT      M3J 3K1
 8/29/2019   Feiteng                                      25,000.00   FEI000                   HOUCHENG INDUSTRY PARK,          JINGANG TOWN                  ZHANGJIAGANG CITY   JIAN     215631
 8/29/2019   ACTION SCAFFOLDING, INC.                      2,834.36   ACT360                   PO BOX 20492                                                   PHOENIX             AZ       85036
 8/29/2019   ADVANCED ARCHITECTURAL PRODUCT                7,500.00   ADV010                   959 INDUSTRIAL DRIVE                                           ALLEGAN             MI       49010
 8/29/2019   AEROTEK INC                                   2,815.24   AER000                   3689 COLLECTION CTR. DR.                                       CHICAGO             IL       60693
 8/29/2019   ALECOM METAL WORKS, INC.                      6,199.56   ALE001                   2803 CHALK HILL ROAD                                           DALLAS              TX       75212
 8/29/2019   AME LANDSCAPE COMPANIES, INC.                 2,100.00   AME042                   5555 EAST VAN BUREN STREET       SUITE 210                     PHOENIX             AZ       85008
 8/29/2019   AMERICAN MACHINERY MOVERS INC                 2,500.00   AME732                   PO BOX 250                                                     BURNS               TN       37029
 8/29/2019   ANDERSON STORAGE                                520.00   AND002                   12647 E. CHANDLER HEIGHTS ROAD                                 CHANDLER            AZ       85249
 8/29/2019   BAY FASTENING SYSTEMS                           281.58   BAY004                   30 BANFI PLAZA NORTH                                           FARNINGDALE         NY       11735
 8/29/2019   BRON TAPES                                      540.02   BRO003                   PO BOX 5304                                                    DENVER              CO       80217
 8/29/2019   CARSON SALES CO., INC.                        1,868.77   CAR760                   PO BOX 49186                                                   SAN JOSE            CA       95101-9186
 8/29/2019   CERTIFIED ENAMELING, INC.                     1,750.00   CER001                   3342 EMERY STREET                                              LOS ANGELES         CA       90023
 8/29/2019   COPPER STATE BOLT & NUT CO                      288.89   COP650                   P O BOX 52724                                                  PHOENIX             AZ       85072-2724
 8/29/2019   DISSIMILAR METAL DESIGN LLC                  22,820.25   DIS000                   320 PACIFIC AVENUE                                             BREMERTON           WA       98337
 8/29/2019   DYNAMIC FASTENER SERVICE INC                  1,064.87   DYN000                   PO DRAWER 16837                                                RAYTOWN             MO       64133-0937
 8/29/2019   FISHER'S TOOLS & HANDLES, INC.                2,362.06   FIS320                   1990 EAST 3RD STREET                                           TEMPE               AZ       85281
 8/29/2019   GUSTAVO SANDOVAL JR                          10,030.00   GUS001                   DBA THREE POINT WINDOW           3510 CHAPMAN STREET           HOUSTON             TX       77009
 8/29/2019   HIGH-TECH COATINGS                            1,123.50   HIG006                   1724 S. SANTA FE STREET                                        SANTA ANA           CA       92705
 8/29/2019   HYDRO EXTRUSION PORTLAND INC                  4,863.81   HYD003                   PO BOX 894249                                                  LOS ANGELES         CA       90189-4249
 8/29/2019   INNOVATIVE CONTRACTOR SOLUTION                  849.25   INN000                   5720 S. 40TH STREET              SUITE 5                       PHOENIX             AZ       85040
 8/29/2019   JAN-PRO CLEANING SYSTEMS                      2,588.00   JAN000                   4511 E BROADWAY RD                                             PHOENIX             AZ       85040
 8/29/2019   MCMASTER / CARR SUPPLY CO.                      860.72   MCM040                   PO BOX 7690                                                    CHICAGO             IL       60680-7690
 8/29/2019   O'NEAL STEEL                                    618.57   ONE004                   PO BOX 934243                                                  ATLANTA             GA       31193-4243
 8/29/2019   PICKNEY REAL ESTATE, LLC                        733.15   PIC002                   1012 MYSTIC STREAMS DRIVE                                      MT. JULIET          TN       37122
 8/29/2019   PIONEER FASTENERS & TOOLS, INC                1,067.85   PIO003                   202 S. ECTOR DRIVE                                             EULESS              TX       76040
 8/29/2019   PRESTIGE PROPERTY SERVICES, IN                1,725.00   PRE010                   PO BOX 90                                                      SALT LAKE CITY      UT       84110-0090
 8/29/2019   R H FASTENERS, LLC                            1,018.60   RHF000                   990 NORTH MAIN STREET                                          ORANGE              CA       92867
 8/29/2019   ROLLFAB METAL BLDG. PRODUCTS                  2,886.20   ROL002                   2529 WEST JACKSON STREET         SUITE 102                     PHOENIX             AZ       85009
 8/29/2019   SHANK GLAZING SOLUTIONS, LLC                  7,335.00   SHA005                   504 S 2nd Ave                                                  SAFFORD             AZ       85546
 8/29/2019   SHI INTERNATIONAL CORP                        3,205.91   SHI003                   P O BOX 952121                                                 DALLAS              TX       75395-2121
 8/29/2019   SMALLEY & COMPANY                            68,809.15   SMA000                   P O BOX 910217                                                 DENVER              CO       80291-0217
 8/29/2019   TITAN FASTENER & SUPPLY LLC                   1,425.61   TIT000                   935 5TH AVE SOUTH                                              NASHVILLE           TN       37203
 8/29/2019   TRIO FOREST PRODUCTS                          3,472.14   TRI001                   P.O. BOX 1465                                                  MESA                AZ       85211-1465
 8/29/2019   TRULITE GLASS & ALUM SOLUTIONS                2,744.71   TRU004                   P O BOX 935480                                                 ATLANTA             GA       31193-5480
 8/29/2019   EPG-EATON-PROVIDENT GROUP                   201,079.50   EAT000                   4835 E. CACTUS ROAD              #246                          SCOTTSDALE          AZ       85254
 8/30/2019   BENDHEIM                                     22,162.22   BEN007                   82 TOTOWA ROAD                                                 WAYNE               NJ       07470
  9/3/2019   CR3 PARTNERS LLC                             12,480.00   CRP000                   13355 Noel Road                  Suite 310                     DALLAS              TX       75240
  9/3/2019   Rent: Blthomes Cerbren                        1,895.00   FIR008                   1850 PARKWAY PLACE               SUITE 900                     MARIETTA            GA       30067
  9/3/2019   paychex fee                                   1,652.52   PAY001                   PO BOX 29769                                                   NEW YORK            NY       10087
  9/3/2019   Rent: Park Towers 214                         1,513.38   LTPT000                  1100 QUAIL ST SUITE 200                                        NEWPORT BEACH       CA       92660
  9/3/2019   Rent: Park Towers 64                          1,221.20   PAR014                   1100 QUAIL ST SUITE 200                                        NEW PORT BEACH      CA       92660
  9/3/2019   Yardi Service                                     1.95   LTPT000                  1100 QUAIL ST SUITE 200                                        NEWPORT BEACH       CA       92660
  9/3/2019   Yardi Service                                     1.95   LTPT000                  1100 QUAIL ST SUITE 200                                        NEWPORT BEACH       CA       92660
  9/3/2019   OLDCASTLE BUILDING ENVELOPE                  18,369.62   OLD006                   1331 W. SAM HOUSTON PKWY N                                     HOUSTON             TX       77043

                                              Case 2:19-bk-15016-MCW                 Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                        Desc
                                                                                    Main Document    Page 16 of 44
                                                                                                                 SOFA 3
                                                                                                            90 Day Payments
Date         Vendor Description                                   Amount          Address/Contactinfo          Address 1                                         Address 2                City      State   ZIP CODE
  9/3/2019   BIG JOE LIFT TRUCKS, INC.                                 1,423.50   BIG012                       1112 E. DOMINGUEZ                                                ST CARSON          CA       90746
  9/3/2019   BUG GUARDIAN PEST PREVENTION                                908.00   BUG000                       2123 S PRIEST DR #213                                            TEMPE              AZ       85282
  9/3/2019   COX COMMUNICATIONS                                        2,308.82   COX002                       PO BOX 53249                                                     PHOENIX            AZ       85072-3249
  9/3/2019   COX COMMUNICATIONS                                          746.17   COX002                       PO BOX 53249                                                     PHOENIX            AZ       85072-3249
  9/3/2019   JENNINGS STROUSS & SALMON, PLC                            4,180.00   JEN002                       ONE EAST WASHINGTON STREET       SUITE 1900                      PHOENIX            AZ       85004-2554
  9/3/2019   NOVA HEALTHCARE, PA                                         684.20   NOV000                       PO BOX 840066                                                    DALLAS             TX       75284-0066
  9/3/2019   PIRTEK SKY HARBOR                                           190.00   PIR000                       5002 S. 40TH STREET              SUITE A                         PHOENIX            AZ       85040
  9/4/2019   Rent: HQ4                                                57,852.81   STO002                       2345 W. LONGHORN PLACE                                           CHANDLER           AZ       85286
  9/4/2019   Professional Insurance                                   11,990.42   CapitalPremiumFinancing      12235 South 800 East                                             Draper             UT       84020
  9/4/2019   Rent: San franscico Office                                3,325.00   HAR009                       UNIT 75                          PO BOX 500                      PORTLAND           OR       97208-5000
  9/4/2019   ACE MACHINE & METAL FABRICATIN                            3,500.00   ACE006                       629 CORNELIA COURT                                               NASHVILLE          TN       37217
  9/4/2019   ASTRO                                                       492.54   AST003                       205 SHARON STREET                                                IRVING             TX       75061
  9/4/2019   BUILDINGSTARS OPERATIONS. INC                             2,000.00   BUI005                       PO BOX 419161                                                    ST LOUIS           MO       63141
  9/4/2019   CDW COMPUTER CENTERS, INC                                 3,562.41   CDW000                       P.O. BOX 75723                                                   CHICAGO            IL       60675-5723
  9/4/2019   CINTAS CORP. LOC. 696                                       221.05   CIN801                       P O BOX 29059                                                    PHOENIX            AZ       85038-9059
  9/4/2019   CONCUR TECHNOLOGIES, INC.                                 3,110.72   CON050                       62157 COLLECTIONS CENTER DRIVE                                   CHICAGO            IL       60693
  9/4/2019   CRANE RENTAL SERVICE, INC.                                9,609.30   CRA567                       1115 WEST RANCH ROAD                                             TEMPE              AZ       85284-2001
  9/4/2019   DALLAS SECURITY SYSTEMS INC                                 146.14   DAL005                       P O BOX 550939                                                   DALLAS             TX       75355-0939
  9/4/2019   FASTENAL COMPANY                                            486.12   FAS001                       P.O. BOX 1286                                                    WINONA             MN       55987-1286
  9/4/2019   FEDERAL EXPRESS                                             797.59   FED201                       PO BOX 7221                                                      PASADENA           CA       91109-7321
  9/4/2019   GENERAL INSULATION COMPANY                                1,252.80   GEN008                       P O BOX 636959                                                   CINCINNATI         OH       45263-6959
  9/4/2019   GRAINGER, INC.                                            1,088.00   GRA360                       P.O. BOX 419267                  DEPT 813842739                  KANSAS CITY        MO       64141-6267
  9/4/2019   HENDRICK MANUFACTURING                                    2,003.40   HEN003                       1 SEVENTH AVENUE                                                 CARBONDALE         PA       18407
  9/4/2019   INDUSTRIAL METAL SUPPLY CO.                                 993.48   IND011                       8300 SAN FERNANDO ROAD                                           SUN VALLEY         CA       91352
  9/4/2019   METRO FIRE EQUIPMENT INC                                    105.00   MET002                       63 S. HAMILTON PLACE                                             GILBERT            AZ       85233
  9/4/2019   SAFTI FIRST                                               6,299.46   SAF002                       100 N. HILL DRIVE                SUITE 12                        BRISBANE           CA       94005
  9/4/2019   VERYABLE INC                                              5,077.80   VER007                       2019 N LAMAR STREET STE 250                                      DALLAS             TX       75202
  9/5/2019   Commercial Umbrella AND Crime & Fidelity Insurance       11,880.71   CapitalFinance
  9/5/2019   Rent: Travelers-Austin TX field                          13,632.58   TRA017
  9/5/2019   ARCADIA, INC.                                           106,547.87   ARC009                       2920 EAST CHAMBERS STREET                                        PHOENIX            AZ       85040
  9/5/2019   NORTHWESTERN INDUSTRIE                                   64,511.70   NOR016                       2500 WEST JAMESON                                                SEATTLE            WA       98199
  9/5/2019   OLDCASTLE BE- LA                                         59,801.73   OLD009                       FILE 749292                                                      LOS ANGELES        CA       90074-9292
  9/5/2019   UNITED RENTALS (NORTH                                    15,862.55   UNI020                       P.O. BOX 100711                                                  ATLANTA            GA       30384-0711
  9/5/2019   AT&T MOBILITY                                             2,309.82   ATT000                       P.O. BOX 6463                                                    CAROL STREAM       IL       60197-6463
  9/5/2019   CENTURYLINK                                                 348.19   CEN020                       PO BOX 91155                                                     SEATTLE            WA       98111
  9/5/2019   CENTRAL TEXAS REFUSE                                        326.42   CEN023                       PO BOX 18685                                                     AUSTIN             TX       78760-8685
  9/5/2019   DUNCAN BOLT COMPANY                                         450.98   DUN004                       8535 DICE ROAD                                                   SANTA FE SPRINGS   CA       90670
  9/5/2019   FASTMED URGENT CARE                                         967.00   FAS002                       TRICITY EXPRESS CARE LLC         935 SHOTWELL RD., STE 108       CLAYTON            NC       27520
  9/5/2019   METRO LIFT PROPANE                                          452.79   MET010                       P O BOX 7155                                                     PASADENA           CA       91109-7155
  9/5/2019   ONTARIO REFRIGERATION SVS INC                             1,831.00   ONT002                       635 S. MOUNTAIN AVENUE                                           ONTARIO            CA       91762
  9/5/2019   SKY CLIMBER ACCESS SLTNS LLC                              5,000.00   SKY009                       1600 PITTSBURGH DR                                               DELAWARE           OH       43015
  9/5/2019   TIME WARNER CABLE                                           934.00   TIM015                       P O BOX 60074                                                    CITY OF INDUSTRY   CA       91716-0074
  9/6/2019   OLDCASTLE BE- LA                                          4,010.90   OLD009                       FILE 749292                                                      LOS ANGELES        CA       90074-9292
  9/6/2019   UNITED RENTALS (NORTH                                       657.14   UNI020                       P.O. BOX 100711                                                  ATLANTA            GA       30384-0711
  9/6/2019   Payroll Fee                                               1,566.68   PAY001                       PO BOX 29769                                                     NEW YORK           NY       10087
  9/6/2019   ALPHAPEX, LLC                                            14,618.70   ALP007                       PO BOX 1387                                                      McKINNEY           TX       75070
  9/6/2019   COMCAST - NC                                                210.77   COM031                       P O BOX 71211                                                    CHARLOTTE          NC       28272-1211
  9/6/2019   CRYSTAL SPRINGS                                              98.41   CRY001                       P O BOX 660579                                                   DALLAS             TX       75266-0579
  9/6/2019   DAY AUTO SUPPLY                                           2,412.03   DAY003                       18705 E. BUSINESS PARK DRIVE     #101                            QUEEN CREEK        AZ       85142
  9/6/2019   EFCO CORPORATION                                          1,326.00   EFC000                       4812 SOLUTIONS CETNER                                            CHICAGO            IL       60677-4008
  9/6/2019   REPUBLIC SERVICES #840                                    1,397.23   REP001                       P O BOX 9001099                                                  LOUISEVILLE        KY       40290-1099
  9/6/2019   REPUBLIC SERVICES #840                                      658.76   REP001                       P O BOX 9001099                                                  LOUISEVILLE        KY       40290-1099
  9/6/2019   SKYLINE SKY-LITES, LLC                                    5,860.50   SKY007                       2925 DELTA DRIVE                                                 COLORADO SPRINGS   CO       80910
  9/6/2019   TIME WARNER CABLE                                           135.94   TIM015                       P O BOX 60074                                                    CITY OF INDUSTRY   CA       91716-0074
  9/6/2019   TIME WARNER CABLE                                           126.30   TIM015                       P O BOX 60074                                                    CITY OF INDUSTRY   CA       91716-0074
  9/6/2019   VAPROSHIELD LLC                                           1,500.00   VAP000                       915 26TH AVENUE NW               SUITE C-5                       GIG HARBOR         WA       98335
  9/9/2019   CR3 PARTNERS LLC                                         12,480.00   CRP000                       13355 Noel Road                  Suite 310                       DALLAS             TX       75240
  9/9/2019   EPG-EATON-PROVIDENT GR                                   84,622.00   EAT000                       4835 E. CACTUS ROAD              #246                            SCOTTSDALE         AZ       85254
  9/9/2019   VIRACON INC.                                             73,187.67   VIR009                       S.D.S 12-0570                    P O BOX 86                      MINNEAPOLIS        MN       55486-0570
  9/9/2019   AMERICAN FASTENERS                                        1,067.84   AME040                       dba AMERICAN BOLT                P O BOX 18327                   AUSTIN             TX       78760

                                                       Case 2:19-bk-15016-MCW                    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                              Desc
                                                                                                Main Document    Page 17 of 44
                                                                                                     SOFA 3
                                                                                                90 Day Payments
Date         Vendor Description                         Amount            Address/Contactinfo      Address 1                                                  Address 2                       City       State   ZIP CODE
  9/9/2019   KUMAR INDUSTRIES                                 6,199.99    KUM000                   4775 CHINO AVENUE                                                                CHINO               CA       91710
  9/9/2019   LARSON ENGINEERING, INC. - IL                    1,278.00    LAR004                   1488 BOND STREET                           SUITE 100                             NAPERVILLE          IL       60563
  9/9/2019   ROOFING SUPPLY GROUP                             5,000.00    ROO002                   5307 WEST MISSOURI AVENUE                                                        GLENDALE            AZ       85301-6005
  9/9/2019   UNIST, INC.                                        702.52    UNI043                   4134 36TH ST. SE                                                                 GRAND RAPIDS        MI       49512
  9/9/2019   KING EQUIPMENT LLC                               1,585.10    KIN002                   FILE 1707                                  1801 W. OLYMPIC BLVD                  PASADENA            CA       91199-1707
 9/10/2019   PERKINS COIE LLP                                60,064.50    PER014                   PO BOX 24643                                                                     SEATTLE             WA       98124
 9/10/2019   DSM CONSTRUCTION, INC.                          47,520.00    DSM000                   13945 MAGNOILA                                                                   CHINO               CA       91710
 9/10/2019   GUS001 GUSTAVO SANDOVAL JR                      10,350.00    GUS001                   DBA THREE POINT WINDOW                     3510 CHAPMAN STREET                   HOUSTON             TX       77009
 9/10/2019   CERTIFIED ENAMELING, I                           6,400.00    CER001                   3342 EMERY STREET                                                                LOS ANGELES         CA       90023
 9/10/2019   paychex fee                                        191.70    PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
 9/10/2019   DENALI METAL WORKS LLC                           1,894.00    DEN005                   450 E. PIMA STREET #2                                                            PHOENIX             AZ       85004
 9/10/2019   ERNEST PACKAGING INC                               392.37    ERN003                   5 SOUTH 84th AVE STE D                                                           TOLLESON            AZ       85353
 9/11/2019   ADVANCED ARCHITECTURAL                          22,862.00    ADV010                   959 INDUSTRIAL DRIVE                                                             ALLEGAN             MI       49010
 9/11/2019   AEROTEK INC                                      3,451.50    AER000                   3689 COLLECTION CTR. DR.                                                         CHICAGO             IL       60693
 9/11/2019   ARCADIA, INC.                                   54,715.58    ARC009                   2920 EAST CHAMBERS STREET                                                        PHOENIX             AZ       85040
 9/11/2019   COAST ALUMINUM & ARCHI                           8,811.17    COA000                   WFBCU FOB COAST ALUM & ARCH                DEPT #2940                            LOS ANGELES         CA       90084-2940
 9/11/2019   C.R. LAURENCE CO., INC                          10,438.87    CRL000                   P O BOX 58923                                                                    LOS ANGELES         CA       90058-0923
 9/11/2019   DIAMOND PERFORATED MET                          10,000.00    DIA530                   P.O. BOX 712544                                                                  CINCINNATI          OH       45271-2544
 9/11/2019   HILTI, INC.                                     14,979.08    HIL000                   P O BOX 650756                                                                   DALLAS              TX       75265-0756
 9/11/2019   HOUSTON CHEM SAFE, INC                          58,747.43    HOU003                   11430 SLASH PINE PLACE                                                           THE WOODLANDS       TX       77380
 9/11/2019   JOHNSON STATEWIDE CAUL                           4,770.00    JOH018                   3747 E GROVE ST                                                                  PHOENIX             AZ       85040
 9/11/2019   OLD COUNTRY MILLWORK,                           29,958.06    OLD012                   5855 HOOPER AVENUE                                                               LOS ANGELES         CA       90001-1961
 9/11/2019   PAC-CLAD PETERSEN ALUM                          68,751.96    PAC002                   6682 EAGLE WAY                                                                   CHICAGO             IL       60678-1066
 9/11/2019   SMALLEY & COMPANY                               31,283.87    SMA000                   P O BOX 910217                                                                   DENVER              CO       80291-0217
 9/11/2019   SOUTHWEST FASTENER LLC                          15,104.10    SOU016                   242 E. UNIVERSITY DRIVE                                                          PHOENIX             AZ       85004
 9/11/2019   UNITED RENTALS (NORTH                           35,548.96    UNI020                   P.O. BOX 100711                                                                  ATLANTA             GA       30384-0711
 9/11/2019   VINSON & ELKINS LLP                             34,430.91    VIN000                   P O BOX 301019                                                                   DALLAS              TX       75303-1019
 9/11/2019   PURCHASE POWER                                     638.10    PUR000                   P.O. BOX 371874                                                                  PITTSBURGH          PA       15250-7874
 9/11/2019   THE REGENTS OF THE UNIV OF CA                    1,250.00    REG006                   CENTRAL CAHIER'S OFFICE                    UNIV OF CALIFORNIA IRVINE             IRVINE              CA       92697-1975
 9/11/2019   GMAC                                             2,797.11    GMA000                   PAYMENT PROCESSING CENTER                  P.O. BOX 76143                        PHOENIX             AZ       85062-8143
 9/12/2019   ARCADIA, INC.                                   12,924.00    ARC009                   2920 EAST CHAMBERS STREET                                                        PHOENIX             AZ       85040
 9/12/2019   C&W INC                                         30,000.00    C&W000                   PO BOX 9296                                                                      NEW YORK            NY       10087-9296
 9/12/2019   Rent: DIGON, JUDITH A.                           9,993.98    DIG008                   18500 VILLA DRIVE                                                                VILLA PARK          CA       92861
 9/12/2019   Rent: G&I VII BEATRICE LP                        5,506.39    G&I000                   PO BOX 847628                                                                    DALLAS              TX       75284-1552
 9/12/2019   Rent: IPT TEMPE BC LLC                          61,154.72    IPT000                   INDUSTRIAL PROP OPERATING PRTNRSP          PO BOX 206918                         DALLAS              TX       75320-6918
 9/12/2019   JOHNSON STATEWIDE CAUL                           4,005.00    JOH018                   3747 E GROVE ST                                                                  PHOENIX             AZ       85040
 9/12/2019   Rent: NEUBAUER FAMILY TRUST                     35,435.91    NEU000                   2280 W. 208TH STREET                                                             TORRANCE            CA       90501
 9/12/2019   NORTHWESTERN INDUSTRIE                          14,533.32    NOR016                   2500 WEST JAMESON                                                                SEATTLE             WA       98199
 9/12/2019   PAC-CLAD PETERSEN ALUM                          13,652.60    PAC002                   6682 EAGLE WAY                                                                   CHICAGO             IL       60678-1066
 9/12/2019   PERKINS COIE LLP                               100,000.00    PER014                   PO BOX 24643                                                                     SEATTLE             WA       98124
 9/12/2019   Rent: RLJ EQUITIES LLC                           6,000.00    RLJ000                   4674 OLIN ROAD                                                                   DALLAS              TX       75244
 9/12/2019   SMALLEY & COMPANY                               13,890.78    SMA000                   P O BOX 910217                                                                   DENVER              CO       80291-0217
 9/12/2019   UNITED RENTALS (NORTH                           12,624.58    UNI020                   P.O. BOX 100711                                                                  ATLANTA             GA       30384-0711
 9/12/2019   Rent: W&J PROPERTIES LLC                        15,676.03    W&J000                   548 AMAPOLA AVENUE                                                               TORRANCE            CA       90501
 9/12/2019   Rent: WOODBRIDGE GLASS, INC.                     1,110.00    WOO003                   14321 MYFORD ROAD                                                                TUSTIN              CA       92780
 9/12/2019   ACM PANEL SERVICES, LL                          16,000.00    ACM002                   185 KYPUROS ROAD                                                                 EAGLE PASS          TX       78852
 9/12/2019   zhangjiagang Feiteng Aluminum                   40,000.00    FEI000                   HOUCHENG INDUSTRY PARK,                    JINGANG TOWN                          ZHANGJIAGANG CITY   JIAN     215631
 9/12/2019   CMiC                                            17,077.40    CMI000                   4850 KEELE STREET                                                                TORONTO             ONT      M3J 3K1
 9/12/2019   paychex fee                                        567.60    PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
 9/12/2019   paychex fee                                         75.00    PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
 9/12/2019   Revolver Borrowing Repayment                  (181,419.12)   Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
 9/12/2019   OCCUPATIONAL HEALTH CENTER                         278.50    OCC004                    OF CALIFORNIA, A MEDICAL CORP             P O BOX 3700                          RANCHO CUCAMONGA    CA       91729-3700
 9/13/2019   USR Electric Bill                                  426.89    CIR000                   U.S. RETAILERS, LLC                        PO BOX 660004                         DALLAS              TX       75266-0004
 9/13/2019   paychex fee                                      1,543.51    PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
 9/13/2019   Revolver Borrowing Repayment                  (459,076.73)   Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
 9/16/2019   CR3 PARTNERS LLC                                12,480.00    CRP000                   13355 Noel Road                            Suite 310                             DALLAS              TX       75240
 9/16/2019   Southwest Carpenters Trust Funds                47,355.55    SOU651                   ATTN: FARIDA ATIENZA                       533 SOUTH FREMONT AVENUE              LOS ANGELES         CA       90071-1706
 9/16/2019   Account Analysis Fee                               889.31    Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
 9/16/2019   ALL-LITE ARCHITECTURAL PRODUCT                   2,200.00    ALL025                   5101 BLUE MOUND ROAD                                                             FORT WORTH          TX       76106
 9/16/2019   EVANS PETREE PC                                    525.00    EVA002                   1715 AARON BRENNER DRIVE                   SUITE 800                             MEMPHIS             TN       38120

                                                Case 2:19-bk-15016-MCW                   Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                          Desc
                                                                                        Main Document    Page 18 of 44
                                                                                                           SOFA 3
                                                                                                      90 Day Payments
Date         Vendor Description                      Amount           Address/Contactinfo                Address 1                                                   Address 2                      City       State   ZIP CODE
 9/16/2019   ADW CORPORATION                             14,000.00    ADW001                             LB 671157                                                                        DALLAS              TX       75267-1157
 9/16/2019   CRANE RENTAL SERVICE, INC.                   3,150.90    CRA567                             1115 WEST RANCH ROAD                                                             TEMPE               AZ       85284-2001
 9/16/2019   UNIVERSAL FOREST PRODUCTS                    6,482.70    UNI009                             6878 W. CHANDLER BLVD                                                            CHANDLER            AZ       85226-3347
 9/16/2019   GLAZIERS JOINT TRUST                        30,034.91    GLA009                             BIN #920075                                P O BOX 29425                         PHOENIX             AZ       85038-9425
 9/17/2019   TN Franchise and Excise Tax                  1,880.00    TNDepartmentofRevenue              ANDREW JACKSON STATE OFFICE BLDG           500 DEADERICK STREET                  NASHVILLE           TN       37242
 9/17/2019   ANYTIME FUEL PROS LLC                          432.40    ANY000                             22106 SABLE PATH                                                                 SAN ANTONIO         TX       78259
 9/17/2019   ARCHITECTURAL SYSTEMS, INC.                  1,634.43    ARC001                             707 W. HWY. 60                                                                   MONETT              MO       65708-0519
 9/17/2019   TREX COMMERCIAL PRODUCTS                    20,512.26    SCR002                             7008 NORTHLAND DRIVE                       SUITE 150                             BROKLYN PARK        MN       55428
 9/17/2019   VERYABLE INC                                 6,124.30    VER007                             2019 N LAMAR STREET STE 250                                                      DALLAS              TX       75202
 9/17/2019   BEMO USA                                     1,868.35    BEM001                             3062 N. MAPLE STREET                                                             MESA                AZ       85215
 9/18/2019   C.R. LAURENCE CO., INC                      16,347.20    CRL000                             P O BOX 58923                                                                    LOS ANGELES         CA       90058-0923
 9/18/2019   NORTHWESTERN INDUSTRIE                       4,248.03    NOR016                             2500 WEST JAMESON                                                                SEATTLE             WA       98199
 9/18/2019   UNITED RENTALS (NORTH                        8,178.81    UNI020                             P.O. BOX 100711                                                                  ATLANTA             GA       30384-0711
 9/18/2019   VIRACON INC.                                 9,396.55    VIR009                             S.D.S 12-0570                              P O BOX 86                            MINNEAPOLIS         MN       55486-0570
 9/18/2019   Haynesboone                                 11,423.59    HAY006                             PO BOX 841399                                                                    DALLAS              TX       75284-1399
 9/18/2019   TX Sales Tax                                 6,689.81    TexasDepartmentofRevenue           Texas Comptroller of Public Accounts       111 East 17th Street                  Austin              TX       78774
 9/18/2019   Paychex Fee                                    232.27    PAY001                             PO BOX 29769                                                                     NEW YORK            NY       10087
 9/18/2019   BENDHEIM                                    22,162.22    BEN007                             82 TOTOWA ROAD                                                                   WAYNE               NJ       07470
 9/18/2019   OLDCASTLE BUILDING ENVELOPE                 20,203.27    OLD006                             1331 W. SAM HOUSTON PKWY N                                                       HOUSTON             TX       77043
 9/18/2019   TRELLEBORG SEALING PROFILES                 19,054.50    TRE009                             500 LENA DRIVE                                                                   AURORA              OH       44023
 9/18/2019   GLAZIERS TRUST FUND                        173,039.13    GLA004                             P O BOX 512367                                                                   LOS ANGELES         CA       90051-0367
 9/19/2019   Paychex Fee                                  2,546.02    PAY001                             PO BOX 29769                                                                     NEW YORK            NY       10087
 9/19/2019   First Bankcard payment                      10,000.00    FBC000                             P.O. Box 2818                                                                    Omaha               NE       68103-2818
 9/19/2019   LONG HAUL TRUCKING                          18,100.00    LON003                             P O BOX 167                                                                      ALBERTVILLE         MN       55301
 9/19/2019   SILICONE SPECIALTIES I                       1,175.78    SSI000                             BOX 50009                                                                        TULSA               OK       74150
 9/19/2019   AEROTEK INC                                  3,919.36    AER000                             3689 COLLECTION CTR. DR.                                                         CHICAGO             IL       60693
 9/19/2019   CARSON SALES CO., INC.                       5,516.20    CAR760                             PO BOX 49186                                                                     SAN JOSE            CA       95101-9186
 9/19/2019   HILTI, INC.                                 45,690.82    HIL000                             P O BOX 650756                                                                   DALLAS              TX       75265-0756
 9/19/2019   HOUSTON CHEM SAFE, INC                      49,424.39    HOU003                             11430 SLASH PINE PLACE                                                           THE WOODLANDS       TX       77380
 9/19/2019   HYDRO EXTRUSION PORTLA                      98,769.12    HYD003                             PO BOX 894249                                                                    LOS ANGELES         CA       90189-4249
 9/19/2019   JAN-PRO CLEANING SYSTE                       2,588.00    JAN000                             4511 E BROADWAY RD                                                               PHOENIX             AZ       85040
 9/19/2019   LOVE’S TRAVEL STOPS                          9,243.61    LOV000                             P.O. BOX 842568                                                                  KANSAS CITY         MO       64184-2568
 9/19/2019   PETERSEN ALUMINUM                           46,650.90    PET000                             1005 TONNE ROAD                                                                  ELK GROVE VILLAGE   IL       60007
 9/19/2019   SMALLEY & COMPANY                              808.08    SMA000                             P O BOX 910217                                                                   DENVER              CO       80291-0217
 9/20/2019   First Bankcard payment                      20,000.00    FBC000                             P.O. Box 2818                                                                    Omaha               NE       68103-2818
 9/20/2019   CA Sales / Use Tax                          11,350.80    CaliforniaDepartmentofRevenue      PO Box 942879                                                                    SACRAMENTO          CA       94279
 9/20/2019   capital lease monthly payment                8,649.44    MIT005                             P O BOX 262368                                                                   HOUSTON             TX       77207-2368
 9/20/2019   paychex fee                                  1,551.29    PAY001                             PO BOX 29769                                                                     NEW YORK            NY       10087
 9/20/2019   Stop Pay Fees Refund                           (35.00)   Cadencebank                        c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
 9/20/2019   ARIZONA TILE LLC                               443.15    ARI045                             8829 S. PRIEST DRIVE                                                             TEMPE               AZ       85284
 9/22/2019   GLAZIERS TRUST FUND                          9,260.65    GLA004                             P O BOX 512367                                                                   LOS ANGELES         CA       90051-0367
 9/22/2019   GLAZIERS TRUST FUND                          6,665.52    GLA004                             P O BOX 512367                                                                   LOS ANGELES         CA       90051-0367
 9/23/2019   CR3 PARTNERS LLC                            12,480.00    CRP000                             13355 Noel Road                            Suite 310                             DALLAS              TX       75240
 9/23/2019   METLIFE INSURANCE COMP                      45,718.05    MET063                             P O BOX 783895                                                                   PHILADELPHIA        PA       19178-3895
 9/23/2019   NORTHWESTERN INDUSTRIE                      41,597.67    NOR016                             2500 WEST JAMESON                                                                SEATTLE             WA       98199
 9/23/2019   VIRACON INC.                                38,985.10    VIR009                             S.D.S 12-0570                              P O BOX 86                            MINNEAPOLIS         MN       55486-0570
 9/23/2019   COX COMMUNICATIONS                              99.77    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/23/2019   COX COMMUNICATIONS                           2,338.82    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/23/2019   COX COMMUNICATIONS                              12.55    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/23/2019   COX COMMUNICATIONS                           2,770.57    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/23/2019   COX COMMUNICATIONS                             758.29    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/23/2019   COX COMMUNICATIONS                              99.77    COX002                             PO BOX 53249                                                                     PHOENIX             AZ       85072-3249
 9/24/2019   AMERITEMPS INC.                              2,401.20    AME027                             6100 ROCKSIDE WOODS BLVD.                  SUITE 250                             INDEPENDENCE        OH       44131-2341
 9/24/2019   ARLINGTON UTILITIES                            105.12    ARL000                             P O BOX 90020                                                                    ARLINGTON           TX       76004-3020
 9/24/2019   ARLINGTON UTILITIES                            132.75    ARL000                             P O BOX 90020                                                                    ARLINGTON           TX       76004-3020
 9/24/2019   AT&T                                           943.09    ATT001                             P O BOX 5019                                                                     CAROL STREAM        IL       60197-5014
 9/24/2019   BUILDINGSTARS OPERATIONS. INC                4,000.00    BUI005                             PO BOX 419161                                                                    ST LOUIS            MO       63141
 9/24/2019   CHAMBERLIN AUSTIN LLC                       13,716.54    CHA025                             2755 BUSINESS PARK DRIVE                                                         BUDA                TX       78610
 9/24/2019   CINTAS CORP. LOC. 696                        1,164.33    CIN801                             P O BOX 29059                                                                    PHOENIX             AZ       85038-9059
 9/24/2019   CITY OF ANAHEIM                                480.24    CIT004                             201 SOUTH ANAHEIM BLVD                     P O BOX 3069                          ANAHEIM             CA       92803-3069

                                             Case 2:19-bk-15016-MCW                  Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                                    Desc
                                                                                    Main Document    Page 19 of 44
                                                                                                                      SOFA 3
                                                                                                                 90 Day Payments
Date         Vendor Description                                           Amount           Address/Contactinfo      Address 1                                                  Address 2                       City    State   ZIP CODE
 9/24/2019   CITY OF CHANDLER                                                     42.98    CIT896                   MAIL STOP 701                              P.O. BOX 4008                         CHANDLER         AZ       85244-4008
 9/24/2019   CITY OF CHANDLER                                                    153.90    CIT896                   MAIL STOP 701                              P.O. BOX 4008                         CHANDLER         AZ       85244-4008
 9/24/2019   CITY OF CHANDLER                                                    342.46    CIT896                   MAIL STOP 701                              P.O. BOX 4008                         CHANDLER         AZ       85244-4008
 9/24/2019   CITY OF TEMPE                                                       374.36    CIT910                    POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT         AZ       86304-9049
 9/24/2019   CITY OF TEMPE                                                       155.39    CIT910                    POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT         AZ       86304-9049
 9/24/2019   CITY OF TEMPE                                                       845.03    CIT910                    POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT         AZ       86304-9049
 9/24/2019   CITY OF TEMPE                                                       631.25    CIT910                    POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT         AZ       86304-9049
 9/24/2019   CITY OF TEMPE                                                       787.93    CIT910                    POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT         AZ       86304-9049
 9/24/2019   INTEGRATED LANDSCAPE MANGEMENT                                    2,746.00    INT019                   PO BOX 936640                                                                    ATLANTA          GA       31193-6640
 9/24/2019   KNIGHT COMMERCIAL CLEANING                                          195.00    KNI000                   238 STERRY COURT                                                                 ANTIOCH          TN       37013
 9/25/2019   Transfer to auto payment account                                 23,123.69    Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON          TX       77010
 9/25/2019   ACM PANEL SERVICES, LLC                                          12,732.00    ACM002                   185 KYPUROS ROAD                                                                 EAGLE PASS       TX       78852
 9/25/2019   AT&T MOBILITY                                                     4,839.72    ATT000                   P.O. BOX 6463                                                                    CAROL STREAM     IL       60197-6463
 9/25/2019   CARRARA MARBLE COMPANY OF AM                                    162,565.00    CAR015                   15939 PHOENIX DRIVE                                                              INDUSTRY         CA       91745
 9/25/2019   CENTURYLINK                                                         480.76    CEN020                   PO BOX 91155                                                                     SEATTLE          WA       98111
 9/25/2019   CINTAS FIRST AID & SAFETY                                           158.25    CIN000                   P O BOX 631025                                                                   CINCINNATI       OH       45263-1025
 9/25/2019   FEDERAL EXPRESS                                                   2,999.85    FED201                   PO BOX 7221                                                                      PASADENA         CA       91109-7321
 9/25/2019   HENRY PRODUCTS, INC.                                              4,655.10    HEN720                   302 SOUTH 23RD AVE.                                                              PHOENIX          AZ       85009
 9/26/2019   ALECOM METAL WORKS, IN                                           11,952.04    ALE001                   2803 CHALK HILL ROAD                                                             DALLAS           TX       75212
 9/26/2019   NORTHWESTERN INDUSTRIE                                           45,516.29    NOR016                   2500 WEST JAMESON                                                                SEATTLE          WA       98199
 9/26/2019   W&W GLASS, LLC                                                    8,723.00    WWG000                   302 AIRPORT EXECUTIVE PARK                                                       NANUET           NY       10954
 9/26/2019   VAPROSHIELD LLC                                                   6,230.60    VAP000                   915 26TH AVENUE NW                         SUITE C-5                             GIG HARBOR       WA       98335
 9/26/2019   Arizona State Withholding for Susana Rivera's voided check          (67.50)   PAY001                   PO BOX 29769                                                                     NEW YORK         NY       10087
 9/26/2019   First Bankcard payment                                           43,674.00    FBC000                   P.O. Box 2818                                                                    Omaha            NE       68103-2818
 9/26/2019   HEYSWEET , LLC                                                   16,500.00    HEY000                   600 12TH AVENUE SOUTH #901                                                       NASHVILLE        TN       37203
 9/26/2019   ALUFLAM NORTH AMERICA, LLC                                      103,106.50    ALU003                   16604 EDWARDS ROAD                                                               CERRITOS         CA       90703
 9/26/2019   ATMOS ENERGY                                                         98.96    ATM000                   P O BOX 790311                                                                   ST LOUIS         MO       63179-0311
 9/26/2019   CENTRAL TEXAS REFUSE                                                163.21    CEN023                   PO BOX 18685                                                                     AUSTIN           TX       78760-8685
 9/26/2019   CITY OF FARMERS BRANCH                                              146.94    CIT038                   P O BOX 819010                                                                   FARMERS BRANCH   TX       75381-9010
 9/26/2019   FORD CREDIT                                                         878.18    FOR006                   P.O. BOX 790093                                                                  ST. LOUIS        MO       63179-0093
 9/26/2019   ATMOS ENERGY                                                         50.65    ATM000                   P O BOX 790311                                                                   ST LOUIS         MO       63179-0311
 9/27/2019   BENDHEIM                                                         23,395.17    BEN007                   82 TOTOWA ROAD                                                                   WAYNE            NJ       07470
 9/27/2019   CONTRACTORS ACCESS EQU                                            2,321.97    CON044                   3005 ROY ORR BLVD                                                                GRAND PRAIRIE    TX       75050
 9/27/2019   GUSTAVO SANDOVAL JR                                              15,750.00    GUS001                   DBA THREE POINT WINDOW                     3510 CHAPMAN STREET                   HOUSTON          TX       77009
 9/27/2019   TREMCO, INC.                                                      5,848.09    TRE007                   P O BOX 931111                                                                   CLEVELAND        OH       44193-0511
 9/27/2019   CALIFORNIA HIGHWAY PATROL8118                                        10.00    CAL018                   8118 LINCOLN AVE                           ATTN RECORDS CASE #9840201903824      RIVERSIDE        CA       92504
 9/27/2019   COMCAST - NC                                                        233.70    COM031                   P O BOX 71211                                                                    CHARLOTTE        NC       28272-1211
 9/30/2019   ALVIN P LAPUZ                                                    10,411.20    LAP000                   BLOCK 1, LOT-1 VILLA                                                             STO DOMING       MEX
 9/30/2019   paychex fee                                                       1,684.93    PAY001                   PO BOX 29769                                                                     NEW YORK         NY       10087
 9/30/2019   AMERICAN FASTENERS                                               12,462.13    AME040                    dba AMERICAN BOLT                         P O BOX 18327                         AUSTIN           TX       78760
 9/30/2019   GCI LANDSCAPE, INC.                                                 750.00    GCI000                   988 N. LEMON ST                                                                  ORANGE           CA       92867
 10/1/2019   CR3 PARTNERS LLC                                                 12,499.08    CRP000                   13355 Noel Road                            Suite 310                             DALLAS           TX       75240
 10/1/2019   OLDCASTLE BE- LA                                                  2,084.24    OLD009                   FILE 749292                                                                      LOS ANGELES      CA       90074-9292
 10/1/2019   SOUTHWEST FASTENER LLC                                            2,443.78    SOU016                   242 E. UNIVERSITY DRIVE                                                          PHOENIX          AZ       85004
 10/1/2019   ARCADIA, INC.                                                   340,598.75    ARC009                   2920 EAST CHAMBERS STREET                                                        PHOENIX          AZ       85040
 10/1/2019   BLUE CROSS BLUE SHIELD                                          103,339.19    BLU003                   P O BOX 81049                                                                    PHOENIX          AZ       85069-1049
 10/1/2019   BONNELL ALUMINUM, INC                                            20,964.67    BON002                   25 BONNELL STREET                          P O BOX 428                           NEWNAN           GA       30263
 10/1/2019   BUSSA DESIGN, LLC                                                 4,500.00    BUS004                   12613 LUBKE READ                                                                 NEW BUFFALO      MI       49117
 10/1/2019   COAST ALUMINUM & ARCHI                                           23,234.00    COA000                   WFBCU FOB COAST ALUM & ARCH                DEPT #2940                            LOS ANGELES      CA       90084-2940
 10/1/2019   DIAMOND PERFORATED MET                                            9,068.18    DIA530                   P.O. BOX 712544                                                                  CINCINNATI       OH       45271-2544
 10/1/2019   DSM CONSTRUCTION, INC.                                           52,200.00    DSM000                   13945 MAGNOILA                                                                   CHINO            CA       91710
 10/1/2019   EPG-EATON-PROVIDENT GR                                           84,622.00    EAT000                   4835 E. CACTUS ROAD                        #246                                  SCOTTSDALE       AZ       85254
 10/1/2019   KAWNEER COMPANY, INC.                                             2,293.00    KWA002                   PO BOX 31001-1932                                                                PASADENA         CA       91110-1932
 10/1/2019   PERKINS COIE LLP                                                 62,155.50    PER014                   PO BOX 24643                                                                     SEATTLE          WA       98124
 10/1/2019   R H FASTENERS, LLC                                                6,814.50    RHF000                   990 NORTH MAIN STREET                                                            ORANGE           CA       92867
 10/1/2019   TREMCO, INC.                                                      5,725.20    TRE007                   P O BOX 931111                                                                   CLEVELAND        OH       44193-0511
 10/1/2019   Rent: DIGON, JUDITH A.                                           10,393.74    DIG008                   18500 VILLA DRIVE                                                                VILLA PARK       CA       92861
 10/1/2019   Rent: G&I VII BEATRICE LP                                         5,506.39    G&I000                   PO BOX 847628                                                                    DALLAS           TX       75284-1552
 10/1/2019   Rent: IPT TEMPE BC LLC                                           61,154.72    IPT000                   INDUSTRIAL PROP OPERATING PRTNRSP          PO BOX 206918                         DALLAS           TX       75320-6918
 10/1/2019   Rent: NEUBAUER FAMILY TRUST                                      35,435.91    NEU000                   2280 W. 208TH STREET                                                             TORRANCE         CA       90501

                                                         Case 2:19-bk-15016-MCW                           Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                          Desc
                                                                                                         Main Document    Page 20 of 44
                                                                                                                    SOFA 3
                                                                                                               90 Day Payments
Date         Vendor Description                                    Amount            Address/Contactinfo          Address 1                                                  Address 2                        City    State ZIP CODE
 10/1/2019   Rent: RLJ EQUITIES LLC                                      6,000.00    RLJ000                       4674 OLIN ROAD                                                                   DALLAS            TX     75244
 10/1/2019   Rent: W&J PROPERTIES LLC                                   15,676.03    W&J000                       548 AMAPOLA AVENUE                                                               TORRANCE          CA     90501
 10/1/2019   Rent: Travelers-Austin TX field                            13,455.41    TRA017
 10/1/2019   METAL SALES MFG CORP                                       11,853.80    MET007                       P.O. BOX 203502                                                                  DALLAS            TX    75320-3502
 10/2/2019   HOUSTON CHEM SAFE, INC                                     42,612.31    HOU003                       11430 SLASH PINE PLACE                                                           THE WOODLANDS     TX    77380
 10/2/2019   WOODBRIDGE GLASS, INC.                                      2,422.80    WOO003                       14321 MYFORD ROAD                                                                TUSTIN            CA    92780
 10/2/2019   ACE PARKING MANAGEMENT                                      6,900.00    ACE004                       2114 E. SKY HARBRO CIRCLE SOUTH            SUITE 100                             PHOENIX           AZ    85034
 10/2/2019   W&W GLASS, LLC                                              8,722.57    WWG000                       302 AIRPORT EXECUTIVE PARK                                                       NANUET            NY    10954
 10/2/2019   Professional Insurance                                     11,990.42    CapitalPremiumFinancing      12235 South 800 East                                                             Draper            UT    84020
 10/2/2019   Rent: HQ4                                                  57,852.81    STO002                       2345 W. LONGHORN PLACE                                                           CHANDLER          AZ    85286
 10/2/2019   CONSRUCTORS BONDING INC                                    17,143.00    CON112                       7220 N 16TH STREET BLDG K                                                        PHOENIX           AZ    85020
 10/3/2019   ALECOM METAL WORKS, IN                                     10,517.00    ALE001                       2803 CHALK HILL ROAD                                                             DALLAS            TX    75212
 10/3/2019   AME LANDSCAPE COMPANIE                                        525.00    AME042                       5555 EAST VAN BUREN STREET                 SUITE 210                             PHOENIX           AZ    85008
 10/3/2019   AMERICAN MACHINERY MOV                                      2,640.00    AME732                       PO BOX 250                                                                       BURNS             TN    37029
 10/3/2019   ANDERSON STORAGE                                              520.00    AND002                       12647 E. CHANDLER HEIGHTS ROAD                                                   CHANDLER          AZ    85249
 10/3/2019   ARCADIA, INC.                                               5,472.35    ARC009                       2920 EAST CHAMBERS STREET                                                        PHOENIX           AZ    85040
 10/3/2019   CAPITOL CITY BOLT & SC                                         88.00    CAP002                       1003 3RD AVENUE SOUTH                                                            NASHVILLE         TN    37210
 10/3/2019   CONTRACTORS ACCESS EQU                                      1,300.78    CON044                       3005 ROY ORR BLVD                                                                GRAND PRAIRIE     TX    75050
 10/3/2019   C.R. LAURENCE CO., INC                                     49,860.48    CRL000                       P O BOX 58923                                                                    LOS ANGELES       CA    90058-0923
 10/3/2019   EAN SERVICES LLC                                              763.52    EAN000                       P O BOX 402383                                                                   ATLANTA           GA    30384-2383
 10/3/2019   JLM WHOLESALE                                              30,098.74    JLM000                       3095 MULLINS COURT                                                               OXFORD            MI    48371
 10/3/2019   KLOECKNER METALS CORP-                                      9,948.50    KLO000                       DEPT 0513                                                                        LOS ANGELES       CA    90084-0513
 10/3/2019   LONG HAUL TRUCKING                                         14,250.00    LON003                       P O BOX 167                                                                      ALBERTVILLE       MN    55301
 10/3/2019   MAGID GLOVE & SAFETY                                        1,323.00    MAG002                       1300 NAPERVILLE DRIVE                                                            ROMEOVILLE        IL    60446-1043
 10/3/2019   NELSON STUD WELDING                                         3,014.40    NEL000                       P O BOX 504781                                                                   ST LOUIS          MO    63150-4781
 10/3/2019   PLS LOGISTICS SERVICES                                      4,800.00    PLS001                       PO BOX 8537                                                                      CAROL STREAM      IL    60197-8537
 10/3/2019   SMALLEY & COMPANY                                          27,617.66    SMA000                       P O BOX 910217                                                                   DENVER            CO    80291-0217
 10/3/2019   TECHNICAL GLASS PRODUC                                     47,945.93    TEC001                       8107 BRACKEN PLACE SE                                                            SNOQUALMIE        WA    98065
 10/3/2019   UNITED RENTALS (NORTH                                      99,946.64    UNI020                       P.O. BOX 100711                                                                  ATLANTA           GA    30384-0711
 10/3/2019   TRIO FOREST PRODUCTS                                        2,702.24    TRI001                       P.O. BOX 1465                                                                    MESA              AZ    85211-1465
 10/3/2019    Commercial Umbrella AND Crime & Fidelity Insurance        11,880.71    CapitalFinance
 10/3/2019   Rent: Park Towers 214                                       1,486.98    LTPT000                      1100 QUAIL ST SUITE 200                                                          NEWPORT BEACH     CA    92660
 10/3/2019   Rent: Yardi Fee                                                 1.95    LTPT000                      1100 QUAIL ST SUITE 200                                                          NEWPORT BEACH     CA    92660
 10/3/2019   Revolver Borrowing Repayment                             (414,876.29)   Cadencebank                  c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON           TX    77010
 10/3/2019   FR LAW GROUP PLLC                                          15,513.82    FRL000                       4745 N. 7TH STREET                         SUITE 310                             PHOENIEX          AZ    85014
 10/4/2019   OFFICE TEAM                                                   818.22    OFF363                       P.O. BOX 743295                                                                  LOS ANGELES       CA    90074-3295
 10/4/2019   PERKINS COIE LLP                                           60,000.00    PER014                       PO BOX 24643                                                                     SEATTLE           WA    98124
 10/4/2019   WEX INC                                                    14,075.00    WEX000                       P O BOX 6293                                                                     CAROL STREAM      IL    60197-6293
 10/4/2019   paychex fee                                                 1,631.36    PAY001                       PO BOX 29769                                                                     NEW YORK          NY    10087
 10/4/2019   Revolver Borrowing Repayment                             (377,029.79)   Cadencebank                  c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON           TX    77010
 10/4/2019   CALIFORNIA FRANCHISE TAX BOARD                                 74.86    CAL666                       PO BOX 942857                                                                    SACRAMENTO        CA    94257-0531
 10/4/2019   AMERICAN EXPRESS                                           22,455.95    AME035                       PO BOX 650448                                                                    DALLAS            TX    75265-0448
 10/4/2019   CITY OF TEMPE                                               1,665.16    CIT910                        POLICE DEPARTMENT ALARM UNIT              P O BOX 90049                         PRESCOTT          AZ    86304-9049
 10/4/2019   REPUBLIC SERVICES 794,676,615                                 177.53    REP002                       PO BOX 78829                                                                     PHOENIX           AZ    85062-8829
 10/7/2019   C.R. LAURENCE CO., INC                                     57,852.60    CRL000                       P O BOX 58923                                                                    LOS ANGELES       CA    90058-0923
 10/7/2019   CR3 PARTNERS LLC                                           12,480.00    CRP000                       13355 Noel Road                            Suite 310                             DALLAS            TX    75240
 10/7/2019   HILTI, INC.                                                10,115.68    HIL000                       P O BOX 650756                                                                   DALLAS            TX    75265-0756
 10/7/2019   PERKINS COIE LLP                                           49,725.00    PER014                       PO BOX 24643                                                                     SEATTLE           WA    98124
 10/7/2019   RYERSON TULL                                               48,731.76    RYE000                       P.O. BOX 100097                                                                  PASADENA          CA    91189-0097
 10/7/2019   UNITED RENTALS (NORTH                                         325.45    UNI020                       P.O. BOX 100711                                                                  ATLANTA           GA    30384-0711
 10/7/2019   VINSON & ELKINS LLP                                        20,000.00    VIN000                       P O BOX 301019                                                                   DALLAS            TX    75303-1019
 10/7/2019   PROFESSIONAL CONTRACTO                                     17,594.20    PRO021                       PO BOX 80455                                                                     LAS VEGAS         NV    89180
 10/7/2019   TINT MY GLASS                                                 735.00    TIN001                       6009 W. PARKER ROAD                        STE. 149-206                          PLANO             TX    75093
 10/7/2019   D&O insurance Wills of New York Premium Trust              24,000.00    WIL015                       P O BOX 4557                                                                     NEW YORK          NY    10249-4557
 10/7/2019   Tax Permit City Of LA                                         153.00    CityOfLA                     P O BOX 513996                                                                   LOS ANGELES       CA    90051-3996
 10/7/2019   BARTOS INDUSTRIES                                          44,343.00    BAR017                       10350 OLYMPIC DRIVE                                                              DALLAS            TX    75220
 10/7/2019   PAYCHEX OF NEW YORK                                           137.00    PAY001                       PO BOX 29769                                                                     NEW YORK          NY    10087
 10/7/2019   PAYCHEX OF NEW YORK                                           122.00    PAY001                       PO BOX 29769                                                                     NEW YORK          NY    10087
 10/7/2019   PAYCHEX OF NEW YORK                                            55.00    PAY001                       PO BOX 29769                                                                     NEW YORK          NY    10087
 10/7/2019   PAYCHEX OF NEW YORK                                           310.00    PAY001                       PO BOX 29769                                                                     NEW YORK          NY    10087

                                                       Case 2:19-bk-15016-MCW                       Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                              Desc
                                                                                                   Main Document    Page 21 of 44
                                                                                                        SOFA 3
                                                                                                   90 Day Payments
Date         Vendor Description                       Amount          Address/Contactinfo             Address 1                                            Address 2                 City     State   ZIP CODE
 10/7/2019   PAYCHEX OF NEW YORK                             310.00   PAY001                          PO BOX 29769                                                        NEW YORK           NY       10087
 10/7/2019   BAY ALARM COMPANY                               179.19   BAY002                          PO BOX 7137                                                         SAN FRANSICSO      CA       94120
 10/7/2019   CITY OF AUSTIN                                  440.03   CIT032                          P O BOX 2267                                                        AUSTIN             TX       78783-2267
 10/7/2019   TREX COMMERCIAL PRODUCTS                     50,309.50   SCR002                          7008 NORTHLAND DRIVE                SUITE 150                       BROKLYN PARK       MN       55428
 10/7/2019   SHILDAN GROUP                                14,286.62   SHI005                          2047 BRIGGS RD                                                      MOUNT LAUREL       NJ       08054
 10/7/2019   SRP                                          24,882.45   SRP002                          P.O. BOX 80062                                                      PRESCOTT           AZ       86304-8062
 10/7/2019   SRP                                             117.45   SRP002                          P.O. BOX 80062                                                      PRESCOTT           AZ       86304-8062
 10/7/2019   SRP                                             150.52   SRP002                          P.O. BOX 80062                                                      PRESCOTT           AZ       86304-8062
 10/7/2019   BARNETT'S TOWING LLC                            250.00   BAR013                          1498 E. FRY BLVD                                                    SIERRA VISTA       AZ       85635
 10/7/2019   SUNSTATE EQUIPMENT CORP                         128.22   SUN770                          P.O. BOX 52581                                                      PHOENIX            AZ       85072-2581
 10/7/2019   THYSSENKRUPP ELEVATOR CORP                      775.90   THY001                          P O BOX 933004                                                      ATLANTA            GA       31193-3004
 10/8/2019   First Bankcard payment                       89,644.00   FBC000                          P.O. Box 2818                                                       Omaha              NE       68103-2818
 10/8/2019   Arizona Sales Tax Penalty                        75.00   ArizonaDepartmentofRevenue      1600 W. Monroe St                                                   Phoenix            AZ       85007
 10/8/2019   SERVICE PARTNERS SUPPLY LLC                   2,846.33   SER001                          ATTN: ACCOUNTS RECEIVABLE           P O BOX 292788                  SACRAMENTO         CA       95829-2788
 10/8/2019   TIME WARNER CABLE                               939.00   TIM015                          P O BOX 60074                                                       CITY OF INDUSTRY   CA       91716-0074
 10/8/2019   TIME WARNER CABLE                               137.98   TIM015                          P O BOX 60074                                                       CITY OF INDUSTRY   CA       91716-0074
 10/8/2019   TIME WARNER CABLE                               126.30   TIM015                          P O BOX 60074                                                       CITY OF INDUSTRY   CA       91716-0074
 10/8/2019   ADEQ                                            351.77   ADE000                          P O BOX 18228                                                       PHOENIX            AZ       85005
 10/8/2019   AMWP-ADVANCED METAL & WIRE                    2,569.00   ADV013                          PRODUCTS, INC                       2345 NE 244th AVE               WOOD VILLAGE       OR       97060
 10/8/2019   CLIMATECH                                    12,164.25   CLI002                          6950 WASHINGTON AVE S                                               EDEN PRAIRIE       MN       55344
 10/8/2019   COMMERCIAL SCAFFOLDING OF CA,                 1,624.00   COM044                          14928 S MAPLE AVENUE                                                FARDENA            CA       90248
 10/8/2019   DAWSON DOORS                                 15,797.50   DAW002                          825 ALLEN STREET                                                    JAMESTOWN          NY       14701
 10/8/2019   DIGITEK SOLUTIONS LLC                           370.00   DIG001                          1220 N SPENCER ST.                                                  MESA               AZ       85203
 10/8/2019   PHOENIX NATIONAL LABORATORIES,                1,319.00   PHO002                          2837 E. CHAMBERS STREET                                             PHOENIX            AZ       85040
 10/8/2019   SAFTI FIRST                                   7,500.00   SAF002                          100 N. HILL DRIVE                   SUITE 12                        BRISBANE           CA       94005
 10/9/2019   CITY OF ANAHEIM                                 571.29   CIT004                          201 SOUTH ANAHEIM BLVD              P O BOX 3069                    ANAHEIM            CA       92803-3069
 10/9/2019   TRELLEBORG SEALING PROFILES                  10,635.25   TRE009                          500 LENA DRIVE                                                      AURORA             OH       44023
 10/9/2019   HEY SWEET, LLC                                5,500.00   HEY000                          600 12TH AVENUE SOUTH #901                                          NASHVILLE          TN       37203
 10/9/2019   ADW CORPORATION                              31,650.00   ADW001                          LB 671157                                                           DALLAS             TX       75267-1157
 10/9/2019   BARRIER COMPLIANCE SVS LLC                    5,800.00   BAR015                          8245 NIEMAN ROAD                                                    LENEXA             KS       66214
 10/9/2019   CHAMBERLIN AUSTIN LLC                         5,670.00   CHA025                          2755 BUSINESS PARK DRIVE                                            BUDA               TX       78610
 10/9/2019   LAM STRUCTURAL ENGINEERING                   16,200.00   LAM000                          2318 S. MCCLINTOCK DRIVE                                            TEMPE              AZ       85282
 10/9/2019   MPP GROUP OF COMPANIES                          450.00   MPP000                          P.O. BOX 1373                                                       LIBERTY            MO       64069
 10/9/2019   PIRTEK SKY HARBOR                               312.56   PIR000                          5002 S. 40TH STREET                 SUITE A                         PHOENIX            AZ       85040
 10/9/2019   TROPHY ENGINEERING                            9,345.70   TRO001                          228 WEST LODGE DRIVE                                                TEMPE              AZ       85283
10/10/2019   ACE PARKING MANAGEMENT                        8,475.00   ACE004                          2114 E. SKY HARBRO CIRCLE SOUTH     SUITE 100                       PHOENIX            AZ       85034
10/10/2019   AEROTEK INC                                  10,064.00   AER000                          3689 COLLECTION CTR. DR.                                            CHICAGO            IL       60693
10/10/2019   ALECOM METAL WORKS, IN                        2,328.00   ALE001                          2803 CHALK HILL ROAD                                                DALLAS             TX       75212
10/10/2019   ARCADIA, INC.                                20,620.10   ARC009                          2920 EAST CHAMBERS STREET                                           PHOENIX            AZ       85040
10/10/2019   D.H. PACE SYSTEMS                             1,153.79   DHP000                          616 W. 24TH STREET                                                  TEMPE              AZ       85282
10/10/2019   HILTI, INC.                                   3,037.71   HIL000                          P O BOX 650756                                                      DALLAS             TX       75265-0756
10/10/2019   HOUSTON CHEM SAFE, INC                       48,035.69   HOU003                          11430 SLASH PINE PLACE                                              THE WOODLANDS      TX       77380
10/10/2019   NAJJARINE STRUCTURES                          2,592.50   NAJ000                          9070 IRVINE CENTER DR., SUITE 115                                   IRVINE             CA       92618
10/10/2019   NORTHWESTERN INDUSTRIE                       16,619.00   NOR016                          2500 WEST JAMESON                                                   SEATTLE            WA       98199
10/10/2019   OLDCASTLE BUILDING ENV                       11,797.67   OLD006                          1331 W. SAM HOUSTON PKWY N                                          HOUSTON            TX       77043
10/10/2019   OLDCASTLE BE- LA                                174.29   OLD009                          FILE 749292                                                         LOS ANGELES        CA       90074-9292
10/10/2019   RAM TOOL CONSTRUCTION                           770.90   RAM003                          PO BOX 743487                                                       ATLANTA            GA       30374-3487
10/10/2019   UNITED RENTALS (NORTH                        11,803.60   UNI020                          P.O. BOX 100711                                                     ATLANTA            GA       30384-0711
10/10/2019   AEROTEK INC                                   1,776.36   AER000                          3689 COLLECTION CTR. DR.                                            CHICAGO            IL       60693
10/10/2019   OLDCASTLE BUILDING ENV                       12,173.87   OLD006                          1331 W. SAM HOUSTON PKWY N                                          HOUSTON            TX       77043
10/10/2019   IPT TEMPE BC LLC                              6,184.23   IPT000                          INDUSTRIAL PROP OPERATING PRTNRSP   PO BOX 206918                   DALLAS             TX       75320-6918
10/10/2019   Textura Fee                                   2,372.92   TexturaFee
10/10/2019   USR Electric Bill                               257.55   CIR000                          U.S. RETAILERS, LLC                 PO BOX 660004                   DALLAS             TX       75266-0004
10/10/2019   AT&T                                            943.09   ATT001                          P O BOX 5019                                                        CAROL STREAM       IL       60197-5014
10/10/2019   CITY OF ANAHEIM                                 527.57   CIT004                          201 SOUTH ANAHEIM BLVD              P O BOX 3069                    ANAHEIM            CA       92803-3069
10/10/2019   DAVIDSON COUNTY CLERK                            30.00   DAV009                          700 2ND AVENUE SOUTH                SUITE 101                       NASHVILLE          TN       37210
10/10/2019   QAI LABORATORIES, INC.                          700.00   QAI001                          8385 WHITE OAK AVENUE                                               RANCHO CUCAMONGA   CA       91730
10/10/2019   SPACE AGE AUTO PAINT STORE INC                1,785.50   SPA000                          707 S. COUNTRY CLUB DRIVE                                           MESA               AZ       85210
10/10/2019   TILE EZE                                        392.28   TIL000                          P O BOX 111390                                                      NAPLES             FL       34108
10/11/2019   ALECOM METAL WORKS, IN                        3,835.00   ALE001                          2803 CHALK HILL ROAD                                                DALLAS             TX       75212

                                              Case 2:19-bk-15016-MCW                Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                     Desc
                                                                                   Main Document    Page 22 of 44
                                                                                                        SOFA 3
                                                                                                   90 Day Payments
Date         Vendor Description                              Amount          Address/Contactinfo      Address 1                                                  Address 2                        City      State   ZIP CODE
10/11/2019   ARCADIA, INC.                                       80,257.40   ARC009                   2920 EAST CHAMBERS STREET                                                        PHOENIX             AZ       85040
10/11/2019   CHAMBERLIN AUSTIN LLC                               30,645.00   CHA025                   2755 BUSINESS PARK DRIVE                                                         BUDA                TX       78610
10/11/2019   HOUSTON CHEM SAFE, INC                              16,375.79   HOU003                   11430 SLASH PINE PLACE                                                           THE WOODLANDS       TX       77380
10/11/2019   NORTH SOUTH MACHINERY                                3,726.15   NOR018                   1400 PIONEER STREET                                                              BREA                CA       92821
10/11/2019   OEC SHIPPING LOS ANGEL                              15,505.20   OEC000                   13100 ALONDRA BLVD. STE 100                                                      CERRITOS            CA       90703
10/11/2019   PAC-CLAD PETERSEN ALUM                               1,038.24   PAC002                   6682 EAGLE WAY                                                                   CHICAGO             IL       60678-1066
10/11/2019   PETERSEN ALUMINUM                                   11,775.00   PET000                   1005 TONNE ROAD                                                                  ELK GROVE VILLAGE   IL       60007
10/11/2019   SMALLEY & COMPANY                                   29,946.92   SMA000                   P O BOX 910217                                                                   DENVER              CO       80291-0217
10/11/2019   SOUTHWEST FASTENER LLC                               1,343.62   SOU016                   242 E. UNIVERSITY DRIVE                                                          PHOENIX             AZ       85004
10/11/2019   TECHNICAL GLASS PRODUC                               8,500.00   TEC001                   8107 BRACKEN PLACE SE                                                            SNOQUALMIE          WA       98065
10/11/2019   UNITED RENTALS (NORTH                               16,675.31   UNI020                   P.O. BOX 100711                                                                  ATLANTA             GA       30384-0711
10/11/2019   W&W GLASS, LLC                                      69,382.50   WWG000                   302 AIRPORT EXECUTIVE PARK                                                       NANUET              NY       10954
10/11/2019   Paychex Fee                                          1,671.71   PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
10/11/2019   Paychex Fee                                            567.60   PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
10/11/2019   Paychex Fee                                             75.00   PAY001                   PO BOX 29769                                                                     NEW YORK            NY       10087
10/11/2019   Transfer to Flexible spending account              500,000.00   Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
10/11/2019   REPUBLIC SERVICES #840                                 117.25   REP001                   P O BOX 9001099                                                                  LOUISEVILLE         KY       40290-1099
10/11/2019   SPARKLETTS & SIERRA SPRINGS                            103.09   SPA001                   P.O. BOX 660579                                                                  DALLAS              TX       75266-0579
10/11/2019   1604 SPECIALTIES LLC                                 7,783.00   160000                   PO BOX 13262                                                                     CHANDLER            AZ       85248
10/15/2019   CR3 PARTNERS LLC                                    34,788.00   CRP000                   13355 Noel Road                            Suite 310                             DALLAS              TX       75240
10/15/2019   SUN &REN                                             2,550.00   SUN035                   14 PENN PLAZA                              SUITE 1517                            NEW YORK            NY       10122
10/15/2019   Account Analysis Fee                                   820.04   Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
10/15/2019   A2Z TROPHY                                              71.60   A2Z000                   1170 N. GILBERT ROAD                       SUITE 126                             GILBERT             AZ       85234
10/15/2019   A BETTER CHOICE LOCK & KEY                             209.84   ABE000                   DBA A PROFESSIONAL LOCKS                   940 N. ALMA SCHOOL ROAD STE. 112      CHANDLER            AZ       85224
10/15/2019   ALL WEATHER TEMPERING                                6,230.53   ALL026                   2150 E. RAYMOND STREET                                                           PHOENIX             AZ       85040
10/15/2019   BURKE AND COMPANY                                    4,055.10   BUR004                   1811 SHIPMAN DR                            STE 118                               SAN ANTONIO         TX       78219
10/15/2019   OLDCASTLE BUILDING ENVELOPE                         37,047.57   OLD006                   1331 W. SAM HOUSTON PKWY N                                                       HOUSTON             TX       77043
10/15/2019   SRC- SWIFT RESOURCES CORP                            2,037.45   SWI002                   6101 S OLD SPANISH TRAIL                                                         TUCSON              AZ       85747
10/15/2019   AMERICAN EXPRESS                                     8,531.10   AME035                   PO BOX 650448                                                                    DALLAS              TX       75265-0448
10/15/2019   PARK TOWER CHANDLER LLC                              1,285.98   PAR014                   1100 QUAIL ST SUITE 200                                                          NEW PORT BEACH      CA       92660
10/16/2019   ADVANCED GLAZING SOLUT                               1,590.00   ADV012                   6931 RIVER RUN DRIVE                                                             CHATTANOOGA         TN       37416
10/16/2019   BDO USA, LLP                                        25,000.00   BDO000                   1100 PEACHTREE STREET NE                   SUITE 700                             ATLANTA             GA       30309-4516
10/16/2019   DIAMOND PERFORATED MET                              31,654.71   DIA530                   P.O. BOX 712544                                                                  CINCINNATI          OH       45271-2544
10/16/2019   GLAS-PRO INC                                         2,604.20   GLA007                   9401 ANN STREET                                                                  SANTA FE SPRINGS    CA       90670
10/16/2019   INTERTEK                                            14,095.00   INT014                   PO BOX 419241                                                                    BOSTON              MA       02241-9241
10/16/2019   LONG HAUL TRUCKING                                  11,740.00   LON003                   P O BOX 167                                                                      ALBERTVILLE         MN       55301
10/16/2019   MEDSCO FABRICATION & D                               8,997.96   MED001                   958 N. EASTERN AVENUE                                                            LOS ANGELES         CA       90063
10/16/2019   OEC SHIPPING LOS ANGEL                               9,364.12   OEC000                   13100 ALONDRA BLVD. STE 100                                                      CERRITOS            CA       90703
10/16/2019   PETERSEN ALUMINUM                                    7,485.76   PET000                   1005 TONNE ROAD                                                                  ELK GROVE VILLAGE   IL       60007
10/16/2019   PIONEER FASTENERS & TO                               1,381.41   PIO003                   202 S. ECTOR DRIVE                                                               EULESS              TX       76040
10/16/2019   PLS LOGISTICS SERVICES                               5,400.00   PLS001                   PO BOX 8537                                                                      CAROL STREAM        IL       60197-8537
10/16/2019   ROLLFAB METAL BLDG. PR                               3,608.37   ROL002                   2529 WEST JACKSON STREET                   SUITE 102                             PHOENIX             AZ       85009
10/16/2019   SUPERIOR METAL FORMING                              26,611.00   SUP011                   PO BOX 11284                                                                     TEMPE               AZ       85284
10/16/2019   UMPQUA BANK VENDOR FIN                              27,553.33   UMP000                   3455 SOUTH 344TH WAY                       SUITE 300                             FEDERAL WAY         WA       98001
10/16/2019   UNITED RENTALS (NORTH                               24,950.46   UNI020                   P.O. BOX 100711                                                                  ATLANTA             GA       30384-0711
10/16/2019   W&W GLASS, LLC                                      75,000.00   WWG000                   302 AIRPORT EXECUTIVE PARK                                                       NANUET              NY       10954
10/16/2019   COAST ALUMINUM & ARCHI                              26,569.47   COA000                   WFBCU FOB COAST ALUM & ARCH                DEPT #2940                            LOS ANGELES         CA       90084-2940
10/16/2019   CONTRACTORS ACCESS EQU                              15,541.31   CON044                   3005 ROY ORR BLVD                                                                GRAND PRAIRIE       TX       75050
10/16/2019   SMALLEY & COMPANY                                   26,652.76   SMA000                   P O BOX 910217                                                                   DENVER              CO       80291-0217
10/16/2019   AMERITEMPS INC.                                     19,905.12   AME027                   6100 ROCKSIDE WOODS BLVD.                  SUITE 250                             INDEPENDENCE        OH       44131-2341
10/16/2019   Transfer to Flexible spending account              150,000.00   Cadencebank              c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON             TX       77010
10/16/2019   BENCHMARK COMMERCIAL PRINT                              65.16   BEN006                   2450 S 24TH STREET                                                               PHOENIX             AZ       85034
10/16/2019   KUEHNE + NAGEL                                         675.00   KUE000                   10 EXCHANGE PLACE                          19TH FLOOR                            JERSEY CITY         NJ       07302
10/16/2019   BERRIDGE MFG CO                                     13,686.91   BER720                   P.O. BOX 301287                                                                  DALLAS              TX       75303-1287
10/16/2019   CLOVER ARCHITECTURAL PRODUCTS                        9,500.00   CLO000                   12400 S. HARLEM AVENUE                     SUITE 203                             PALOS HEIGHTS       IL       60463
10/16/2019   TEXAS CRANE SERVICES                                 1,950.40   TEX004                   203 SOUTH W.W. WHITE ROAD                                                        SAN ANTONIO         TX       78219
10/16/2019   METAL SALES MFG CORP                                44,917.28   MET007                   P.O. BOX 203502                                                                  DALLAS              TX       75320-3502
10/16/2019   MOBILE MODULAR MGT CORP                              1,576.31   MOB367                   P O BOX 45043                                                                    SAN FRANCISCO       CA       84145-5043
10/16/2019   PARKSIDE TECH                                        2,500.00   PAR012                   1903 W. PARKSIDE LANE                      SUITE 106                             PHOENIX             AZ       85027
10/16/2019   UNIVERSAL FOREST PRODUCTS                            3,863.16   UNI009                   6878 W. CHANDLER BLVD                                                            CHANDLER            AZ       85226-3347

                                                     Case 2:19-bk-15016-MCW                 Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                          Desc
                                                                                           Main Document    Page 23 of 44
                                                                                                                     SOFA 3
                                                                                                                90 Day Payments
Date         Vendor Description                                   Amount            Address/Contactinfo            Address 1                                                   Address 2                      City    State   ZIP CODE
10/17/2019   BLUE RIBBON TIRE COMPA                                     2,708.19    BLU005                         1446 N. 24TH AVENUE                                                              PHOENIX          AZ       85009
10/17/2019   HEY SWEET, LLC                                            10,000.00    HEY000                         600 12TH AVENUE SOUTH #901                                                       NASHVILLE        TN       37203
10/17/2019   TROPHY ENGINEERING                                        17,054.50    TRO001                         228 WEST LODGE DRIVE                                                             TEMPE            AZ       85283
10/17/2019   ALVIN P LAPUZ                                             22,904.64    LAP000                         BLOCK 1, LOT-1 VILLA                                                             STO DOMING       MEX
10/17/2019   SFS INTEC, INC.                                            2,810.00    SFS000                         P O BOX 785631                                                                   PHILADELPHIA     PA       19178-5631
10/17/2019   BEMO USA                                                   3,839.00    BEM001                         3062 N. MAPLE STREET                                                             MESA             AZ       85215
10/17/2019   M&M SYSTEMS                                                3,577.00    M&M003                         502 RADNOR STREET                                                                NASHVILLE        TN       37211
10/18/2019   ALPHAPEX, LLC                                             79,602.30    ALP007                         PO BOX 1387                                                                      McKINNEY         TX       75070
10/18/2019   DLSS MANUFACTURING LLC                                     7,000.00    DLS000                         2985 US 15-501 N                                                                 PITTSBORO        NC       27312
10/18/2019   HEIDRICK & STRUGGLES                                      20,000.00    HEI001                         1133 PAYSPHERE CIRCLE                                                            CHICAGO          IL       60674-1010
10/18/2019   MSC INDUSTRIAL SUPPLY                                      2,368.09    MSC000                         P O BOX 953635                                                                   ST LOUIS         MO       63195-3635
10/18/2019   SRC- SWIFT RESOURCES C                                       677.52    SWI002                         6101 S OLD SPANISH TRAIL                                                         TUCSON           AZ       85747
10/18/2019   First Bankcard payment                                    73,000.00    FBC000                         P.O. Box 2818                                                                    Omaha            NE       68103-2818
10/18/2019   WEX INC                                                   12,131.21    WEX000                         P O BOX 6293                                                                     CAROL STREAM     IL       60197-6293
10/18/2019   Paychex Fee                                                2,536.51    PAY001                         PO BOX 29769                                                                     NEW YORK         NY       10087
10/18/2019   Paychex Fee                                                1,644.35    PAY001                         PO BOX 29769                                                                     NEW YORK         NY       10087
10/18/2019   RETURN OF UMPQUA BANK VENDOR FIN                         (27,553.33)   UMP000                         3455 SOUTH 344TH WAY                       SUITE 300                             FEDERAL WAY      WA       98001
10/18/2019   QAI LABORATORIES LTD                                       1,400.00    QAI000                         3980 NORTH FRASER WAY                                                            BURNABY          BC       V7J 5K5
10/18/2019   TIRE PROS                                                  1,795.50    TIR000                         825 E. CHANDLER BLVD                                                             CHANDLER         AZ       85225
10/18/2019   ARIZONA DEPT. OF REVENUE                                      50.00    ARI009                         P.O. BOX 29010                                                                   PHOENIX          AZ       85038-9010
10/21/2019   TROPHY ENGINEERING                                       (17,054.50)   TRO001                         228 WEST LODGE DRIVE                                                             TEMPE            AZ       85283
10/21/2019   capital lease monthly payment                              8,649.44    MIT005                         P O BOX 262368                                                                   HOUSTON          TX       77207-2368
10/22/2019   Transfer to KOVACH ENCLOSURE SYSTEMS LLC                377,468.52     KOVACHENCLOSURESYSTEMSLLC      3195 W Armstrong Place                     Attn: Troy Garrett                    CHANDLER         AZ       85286
10/23/2019   fidelity                                                     473.46    FID001                         401K CONTRIBUTION PAYMENT
10/23/2019   cobra                                                     (1,762.31)   PAY001                         PO BOX 29769                                                                     NEW YORK         NY       10087
10/23/2019   Transfer to KOVACH ENCLOSURE SYSTEMS LLC                  26,783.20    KOVACHENCLOSURESYSTEMSLLC      3195 W Armstrong Place                     Attn: Troy Garrett                    CHANDLER         AZ       85286
10/25/2019   Paychex Fee                                                1,609.41    PAY001                         PO BOX 29769                                                                     NEW YORK         NY       10087
10/28/2019   fidelity                                                  29,170.06    FID001                         401K CONTRIBUTION PAYMENT
10/28/2019   BDO – Paid directly from Perkins Coie retainer            25,000.00    BDO000                         1100 PEACHTREE STREET NE                   SUITE 700                             ATLANTA          GA       30309-4516
 11/4/2019   Rent: HQ4                                                 57,852.81    STO002                         2345 W. LONGHORN PLACE                                                           CHANDLER         AZ       85286
 11/4/2019   PERKINS COIE LLP                                          82,384.75    PER014                         PO BOX 24643                                                                     SEATTLE          WA       98124
 11/5/2019   Rent: HQ4                                                (57,852.81)   STO002                         2345 W. LONGHORN PLACE                                                           CHANDLER         AZ       85286
11/20/2019   PERKINS COIE LLP                                          27,735.20    PER014                         PO BOX 24643                                                                     SEATTLE          WA       98124
11/20/2019   PERKINS COIE LLP                                          20,000.00    PER014                         PO BOX 24643                                                                     SEATTLE          WA       98124
11/20/2019   CR3 PARTNERS LLC                                          20,000.00    CRP000                         13355 Noel Road                            Suite 310                             DALLAS           TX       75240
11/21/2019   Cadence - Paid directly from Perkins Coie retainer         4,880.05    Cadencebank                    c/o Neal Kaminsky, Haynes and Boone, LLP   1221 McKinney Street, Suite 2100      HOUSTON          TX       77010

                                                                    8,547,085.53




                                                          Case 2:19-bk-15016-MCW                 Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                                                  Desc
                                                                                                Main Document    Page 24 of 44
                             EXHIBIT TO SOFA 4
                            INSIDER PAYMENTS




Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                         Main Document    Page 25 of 44
                                           SOFA 4
                               Insider Payments to Troy Garrett



Check Date     Payment
   11/2/2018     10,230.77
  11/16/2018      6,730.77
  11/23/2018      6,730.77
  11/30/2018      6,805.77
   12/7/2018      6,730.77
  12/14/2018      6,730.77
  12/21/2018      6,730.77
  12/28/2018      6,805.77
    1/4/2019      6,730.77
   1/11/2019    181,730.77
   1/18/2019      6,730.77
   1/25/2019      6,805.77
    2/1/2019      6,730.77
    2/8/2019      6,730.77
   2/15/2019      6,730.77
   2/22/2019      6,805.77
    3/1/2019      6,730.77
    3/8/2019      6,730.77
   3/15/2019      6,730.77
   3/22/2019      6,730.77
   3/29/2019      6,805.77
    4/5/2019      6,730.77
   4/12/2019      6,730.77
   4/19/2019      6,730.77
   4/26/2019      6,805.77
    5/3/2019      6,730.77
   5/10/2019     59,230.77
   5/17/2019      6,730.77
   5/24/2019      6,730.77
   5/31/2019      6,805.77
    6/7/2019      6,730.77
   6/14/2019      6,730.77
   6/21/2019      6,730.77
   6/28/2019      6,805.77
    7/5/2019     59,230.77
   7/12/2019      6,880.77
   7/19/2019      6,730.77
   7/26/2019      6,805.77
    8/2/2019      6,730.77
    8/9/2019      6,730.77
   8/16/2019      6,730.77
   8/23/2019      6,730.77
   8/30/2019      6,805.77
    9/6/2019      6,730.77
   9/13/2019    106,730.77
   9/20/2019      6,730.77
   9/27/2019      6,805.77
   10/4/2019      6,730.77
  10/11/2019      6,730.77
  10/18/2019     56,730.77
  10/25/2019      6,805.77
   11/9/2019      6,730.77
      TOTAL    $784,550.04




    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 26 of 44
                                          SOFA 4
                             Insider Payments to Marc Serrio
                                       (Former CFO)

Check Date     Payment
  11/2/2018       5,480.77
  11/9/2018       5,480.77
 11/16/2018       5,480.77
 11/23/2018       5,480.77
 11/30/2018       5,555.77
  12/7/2018       5,480.77
 12/14/2018       5,480.77
 12/21/2018       5,480.77
 12/28/2018       5,555.77
    1/4/2019     18,589.89
  1/11/2019       5,480.77
  1/18/2019       5,480.77
  1/25/2019       5,480.77
      TOTAL     $84,509.13




   Case 2:19-bk-15016-MCW     Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 27 of 44
                                            SOFA 4
                             Insider Payments to Stephen Kovach IV



Check Date     Payment
  11/2/2018       3,101.77
  11/9/2019       3,101.77
 11/16/2018       3,101.77
 11/23/2018       3,101.77
 11/30/2018       3,331.77
  12/7/2018       3,101.77
 12/14/2018       3,101.77
 12/21/2018       3,101.77
 12/28/2018       3,331.77
    1/4/2019      3,101.77
  1/11/2019       3,101.77
  1/18/2019       3,101.77
  1/25/2019       3,331.77
    2/1/2019      3,101.77
    2/8/2019      3,101.77
  2/15/2019       3,101.77
  2/22/2019       3,331.77
    3/1/2019      3,101.77
    3/8/2019      3,101.77
  3/15/2019       3,101.77
  3/22/2019       3,101.77
  3/29/2019       3,331.77
    4/5/2019      3,101.77
  4/12/2019       3,101.77
  4/19/2019       3,101.77
  4/26/2019       3,331.77
    5/3/2019      3,101.77
  5/10/2019       3,101.77
  5/17/2019       3,101.77
  5/24/2019       3,101.77
  5/31/2019       3,331.77
    6/7/2019      3,101.77
  6/14/2019       3,101.77
  6/21/2019       3,101.77
  6/28/2019       3,331.77
    7/5/2019      3,101.77
  7/12/2019       3,101.77
  7/19/2019       3,101.77
  7/26/2019       3,331.77
    8/2/2019      3,101.77
    8/9/2019      3,101.77
  8/16/2019       3,101.77
  8/23/2019       3,331.77
  8/30/2019       3,101.77
    9/6/2019      3,101.77
  9/13/2019       3,101.77
  9/20/2019       3,101.77
  9/27/2019       3,331.77
  10/4/2019       3,101.77
 10/11/2019       3,101.77
 10/18/2019       3,101.77
 10/25/2019       3,331.77
      TOTAL    $164,052.04



    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 28 of 44
                                           SOFA 4
                             Insider Payments to Stephen Kovach V



Check Date     Payment
  11/2/2018       7,291.67
  11/9/2018       7,291.67
 11/16/2018       7,291.67
 11/23/2018       7,291.67
 11/30/2018       7,291.67
  12/7/2018       7,291.67
 12/14/2018       7,291.67
 12/21/2018       7,291.67
 12/28/2018       7,291.67
    1/4/2019      4,166.67
  1/11/2019       4,166.67
  1/18/2019       4,166.67
  1/25/2019       4,166.67
    2/1/2019      4,166.67
    2/8/2019      4,166.67
  2/15/2019       4,166.67
  2/22/2019       4,166.67
    3/1/2019      2,272.73
    3/8/2019      2,272.73
  3/15/2019       2,272.73
  3/22/2019       2,272.73
  3/29/2019       2,272.73
    4/5/2019      2,272.73
  4/12/2019       2,272.73
  4/19/2019       2,272.73
  4/26/2019       2,272.73
    5/3/2019      2,272.73
  5/10/2019       2,272.73
  5/17/2019       2,272.73
  5/24/2019       2,272.73
  5/31/2019       2,272.73
    6/7/2019      2,272.73
  6/14/2019       2,272.73
  6/21/2019       2,272.73
  6/28/2019       2,272.73
    7/5/2019      2,272.73
  7/12/2019       2,272.73
  7/19/2019       2,272.73
  7/26/2019       2,272.73
    8/2/2019      2,272.73
    8/9/2019      2,272.73
  8/16/2019       2,272.73
  8/23/2019       2,272.73
  8/30/2019       2,272.73
    9/6/2019      2,272.73
  9/13/2019       2,272.73
  9/20/2019       2,272.73
  9/27/2019       2,272.73
  10/4/2019       2,272.73
 10/11/2019       2,272.73
 10/18/2019       2,272.73
      TOTAL     176,231.21


    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 29 of 44
                                                                             SOFA 4
                                                            Insider Payments to ORIX Corporation USA

Vendor Vendor Description     Invoice                  Description               InvoiceDate   Original Amount Discount Offered Amount Paid Amount Open
ORI001 ORIX               040419          REIMBURSABLE EXPENSES                 4/4/2019               21,417.07               0  21,417.07         0.00
ORI001 ORIX               080819          BOARD MEETING                         8/8/2019                2,214.96               0   2,214.96         0.00
ORI001 ORIX               061319-3-5/19   BUSINESS MEETING EXPENSE              6/13/2019              11,378.64               0  11,378.64         0.00
                                                                        TOTAL                         35,010.67                   35,010.67




                           Case 2:19-bk-15016-MCW             Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                        Desc
                                                             Main Document    Page 30 of 44
                                                                             SOFA 4
                                                               Insider Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                Description               InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      00001       RETAINER                                11/13/2018        40,000.00                0  40,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV2897     CONSULTING FEES AND EXPENSES            11/17/2018        42,174.19                0  42,174.19         0.00
CRP000   CR3 PARTNERS LLC      INV2994     CONSULTING FEES AND EXPENSES             12/1/2018        40,514.05                0  40,514.05         0.00
CRP000   CR3 PARTNERS LLC      INV3042     CONSULTING FEES AND EXPENSES             12/8/2018          2,162.31               0   2,162.31         0.00
CRP000   CR3 PARTNERS LLC      INV3082     CONSULTING FEES AND EXPENSES            12/15/2018        50,340.26                0  50,340.26         0.00
CRP000   CR3 PARTNERS LLC      121818      RETAINER                                12/18/2018        50,000.00                0  50,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV3147     CONSULTING FEES AND EXPENSES            12/22/2018        43,891.27                0  43,891.27         0.00
CRP000   CR3 PARTNERS LLC      INV3246     CONSULTING FEES AND EXPENSES              1/1/2019        24,252.80                0  24,252.80         0.00
CRP000   CR3 PARTNERS LLC      INV3315     CONSULTING FEES AND EXPENSES              1/5/2019        41,928.96                0  41,928.96         0.00
CRP000   CR3 PARTNERS LLC      INV3347     CONSULTING FEES AND EXPENSES             1/12/2019        44,780.43                0  44,780.43         0.00
CRP000   CR3 PARTNERS LLC      INV3390     CONSULTING FEES AND EXPENSES             1/19/2019        43,828.04                0  43,828.04         0.00
CRP000   CR3 PARTNERS LLC      INV3431     CONSULTING FEES AND EXPENSES             1/26/2019        39,750.22                0  39,750.22         0.00
CRP000   CR3 PARTNERS LLC      IN3484      CONSULTING FEES AND EXPENSES              2/2/2019        43,880.72                0  43,880.72         0.00
CRP000   CR3 PARTNERS LLC      IN3538      CONSULTING FEES AND EXPENSES              2/9/2019        43,797.50                0  43,797.50         0.00
CRP000   CR3 PARTNERS LLC      INV3582     CONSULTING FEES AND EXPENSES             2/16/2019        41,382.98                0  41,382.98         0.00
CRP000   CR3 PARTNERS LLC      IN3637      CONSULTING FEES AND EXPENSES             2/23/2019        45,767.49                0  45,767.49         0.00
CRP000   CR3 PARTNERS LLC      IN3674      CONSULTING FEES AND EXPENSES              3/2/2019        37,679.97                0  37,679.97         0.00
CRP000   CR3 PARTNERS LLC      IN3718      CONSULTING FEES AND EXPENSES             3/11/2019        41,053.91                0  41,053.91         0.00
CRP000   CR3 PARTNERS LLC      IN3761      CONSULTING FEES AND EXPENSES             3/16/2019        23,843.54                0  23,843.54         0.00
CRP000   CR3 PARTNERS LLC      INV3809     CONSULTING FEES AND EXPENSES             3/23/2019        35,532.59                0  35,532.59         0.00
CRP000   CR3 PARTNERS LLC      INV3864     CONSULTING FEES AND EXPENSES             3/30/2019        24,534.40                0  24,534.40         0.00
CRP000   CR3 PARTNERS LLC      INV3951     CONSULTING FEES AND EXPENSES              4/6/2019        14,820.00                0  14,820.00         0.00
CRP000   CR3 PARTNERS LLC      INV3980     CONSULTING FEES AND EXPENSES             4/13/2019        32,140.08                0  32,140.08         0.00
CRP000   CR3 PARTNERS LLC      INV4014     CONSULTING FEES AND EXPENSES             4/20/2019        34,268.23                0  34,268.23         0.00
CRP000   CR3 PARTNERS LLC      INV4078     CONSULTING FEES AND EXPENSES             4/27/2019        13,104.00                0  13,104.00         0.00
CRP000   CR3 PARTNERS LLC      INV4106     CONSULTING FEES AND EXPENSES              5/4/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      INV4148     CONSULTING FEES AND EXPENSES             5/11/2019        17,160.00                0  17,160.00         0.00
CRP000   CR3 PARTNERS LLC      INV4203     CONSULTING FEES AND EXPENSES             5/28/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      05/31/19    CONSULTING FEES AND EXPENSES             5/31/2019        18,461.00                0  18,461.00         0.00
CRP000   CR3 PARTNERS LLC      INV4293     CONSULTING FEES AND EXPENSES              6/1/2019          9,126.00               0   9,126.00         0.00
CRP000   CR3 PARTNERS LLC      INV4360     CONSULTING FEES AND EXPENSES              6/8/2019        14,535.21                0  14,535.21         0.00
CRP000   CR3 PARTNERS LLC      4378        CONSULTING FEES AND EXPENSES             6/15/2019        14,040.00                0  14,040.00         0.00
CRP000   CR3 PARTNERS LLC      INV4423     CONSULTING FEES AND EXPENSES             6/22/2019        13,884.00                0  13,884.00         0.00
CRP000   CR3 PARTNERS LLC      INV4456     CONSULTING FEES AND EXPENSES             6/29/2019        13,728.00                0  13,728.00         0.00
CRP000   CR3 PARTNERS LLC      INV4490     CONSULTING FEES AND EXPENSES              7/6/2019        12,480.00                0  12,480.00         0.00
CRP000   CR3 PARTNERS LLC      4509        CONSULTING FEES AND EXPENSES             7/13/2019        12,480.00                0  12,480.00         0.00




                           Case 2:19-bk-15016-MCW              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                 Desc
                                                              Main Document    Page 31 of 44
                                                                             SOFA 4
                                                               Insider Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                  Description             InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      INV4579     CONSULTING FEES AND EXPENSES             7/20/2019         12,666.14               0    12,666.14       0.00
CRP000   CR3 PARTNERS LLC      INV4613     CONSULTING FEES AND EXPENSES             7/27/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4664     CONSULTING FEES AND EXPENSES              8/3/2019         12,507.43               0    12,507.43       0.00
CRP000   CR3 PARTNERS LLC      INV4695     CONSULTING FEES AND EXPENSES             8/10/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4895     CONSULTING FEES AND EXPENSES             8/14/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4725     CONSULTING FEES AND EXPENSES             8/17/2019         12,664.23               0    12,664.23       0.00
CRP000   CR3 PARTNERS LLC      INV4770     CONSULTING FEES AND EXPENSES             8/30/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4818     CONSULTING FEES AND EXPENSES             8/31/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4861     CONSULTING FEES AND EXPENSES             9/16/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4930     CONSULTING FEES AND EXPENSES             9/21/2019         12,499.08               0    12,499.08       0.00
CRP000   CR3 PARTNERS LLC      4963        CONSULTING FEES AND EXPENSES             9/28/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4999     CONSULTING FEES AND EXPENSES             10/5/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5043     CONSULTING FEES AND EXPENSES            10/12/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     CONSULTING FEES AND EXPENSES            10/19/2019          9,828.00               0     9,828.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     APPLICATION OF RETAINER                 10/19/2019        -90,000.00               0   -90,000.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     PAYMENT OF TRANSACTION FEE              10/19/2019         90,000.00               0    90,000.00       0.00
CRP000   CR3 PARTNERS LLC                  FLAT FEE RETAINER FOR POSTPETITION      11/20/2019         20,000.00               0    20,000.00       0.00
                                           SERVICES
                                                                            TOTAL                 1,244,695.03                  1,244,695.03




                           Case 2:19-bk-15016-MCW              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                 Desc
                                                              Main Document    Page 32 of 44
                            EXHIBIT TO SOFA 11
                PAYMENTS RELATED TO BANKRUPTCY




Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                         Main Document    Page 33 of 44
                                                              SOFA 11
                                                   Payments to Perkins Coie LLP
                                                   related to bankruptcy (1 year)


Vendor Vendor Description   Invoice   Description                                                  InvoiceDate       Amount Paid
PER014 PERKINS COIE LLP               Security Retainer                                                  6/10/2019    $ 20,000.00
                            6030448   Restructuring attorney fees                                        7/19/2019    $ 18,247.00
                            6043207   Restructuring attorney fees                                         8/9/2019    $ 15,482.20
                            6059793   Restructuring attorney fees                                        9/10/2019    $ 60,064.50
                                      Security Retainer                                                  9/12/2019    $ 100,000.00
                            6065403   Restructuring attorney fees                                        10/1/2019    $ 62,155.50
                                      Security Retainer                                                  10/4/2019    $ 60,000.00
                            6077413   Restructuring attorney fees                                        10/7/2019    $ 49,725.00
                                      Transfer of Security Retainer to BDO                              10/28/2019   $ (25,000.00)
                            6094464   Restructuring attorney fees                                        11/4/2019    $ 82,384.75
                                      Application of Security Retainer                                   11/4/2019   $ (82,384.75)
                            6097940   Restructuring attorney fees                                       11/20/2019    $ 27,735.20
                                      Application of Security Retainer                                  11/20/2019   $ (27,735.20)
                                      Transfer of Security Retainer to CR3 to Fund Flat Fee             11/20/2019   $ (20,000.00)
                                      Retainer for Postpetition Services
                                      Flat Fee Retainer Payment to Perkins for Postpetition            11/20/2019 $ 20,000.00
                                      Services
                                      Application of Security Retainer for Postpetition Services       11/20/2019 $ (20,000.00)
                                      Transfer of Residual Security Retainer to Cadence                11/21/2019 $ (4,880.05)
                                                                                                           TOTAL $ 335,794.15




                  Case 2:19-bk-15016-MCW          Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                     Desc
                                                 Main Document    Page 34 of 44
                                                                               SOFA 11
                                                                      Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                Description                 InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      00001       RETAINER                                  11/13/2018        40,000.00                0  40,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV2897     CONSULTING FEES AND EXPENSES              11/17/2018        42,174.19                0  42,174.19         0.00
CRP000   CR3 PARTNERS LLC      INV2994     CONSULTING FEES AND EXPENSES               12/1/2018        40,514.05                0  40,514.05         0.00
CRP000   CR3 PARTNERS LLC      INV3042     CONSULTING FEES AND EXPENSES               12/8/2018          2,162.31               0   2,162.31         0.00
CRP000   CR3 PARTNERS LLC      INV3082     CONSULTING FEES AND EXPENSES              12/15/2018        50,340.26                0  50,340.26         0.00
CRP000   CR3 PARTNERS LLC      121818      RETAINER                                  12/18/2018        50,000.00                0  50,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV3147     CONSULTING FEES AND EXPENSES              12/22/2018        43,891.27                0  43,891.27         0.00
CRP000   CR3 PARTNERS LLC      INV3246     CONSULTING FEES AND EXPENSES                1/1/2019        24,252.80                0  24,252.80         0.00
CRP000   CR3 PARTNERS LLC      INV3315     CONSULTING FEES AND EXPENSES                1/5/2019        41,928.96                0  41,928.96         0.00
CRP000   CR3 PARTNERS LLC      INV3347     CONSULTING FEES AND EXPENSES               1/12/2019        44,780.43                0  44,780.43         0.00
CRP000   CR3 PARTNERS LLC      INV3390     CONSULTING FEES AND EXPENSES               1/19/2019        43,828.04                0  43,828.04         0.00
CRP000   CR3 PARTNERS LLC      INV3431     CONSULTING FEES AND EXPENSES               1/26/2019        39,750.22                0  39,750.22         0.00
CRP000   CR3 PARTNERS LLC      IN3484      CONSULTING FEES AND EXPENSES                2/2/2019        43,880.72                0  43,880.72         0.00
CRP000   CR3 PARTNERS LLC      IN3538      CONSULTING FEES AND EXPENSES                2/9/2019        43,797.50                0  43,797.50         0.00
CRP000   CR3 PARTNERS LLC      INV3582     CONSULTING FEES AND EXPENSES               2/16/2019        41,382.98                0  41,382.98         0.00
CRP000   CR3 PARTNERS LLC      IN3637      CONSULTING FEES AND EXPENSES               2/23/2019        45,767.49                0  45,767.49         0.00
CRP000   CR3 PARTNERS LLC      IN3674      CONSULTING FEES AND EXPENSES                3/2/2019        37,679.97                0  37,679.97         0.00
CRP000   CR3 PARTNERS LLC      IN3718      CONSULTING FEES AND EXPENSES               3/11/2019        41,053.91                0  41,053.91         0.00
CRP000   CR3 PARTNERS LLC      IN3761      CONSULTING FEES AND EXPENSES               3/16/2019        23,843.54                0  23,843.54         0.00
CRP000   CR3 PARTNERS LLC      INV3809     CONSULTING FEES AND EXPENSES               3/23/2019        35,532.59                0  35,532.59         0.00
CRP000   CR3 PARTNERS LLC      INV3864     CONSULTING FEES AND EXPENSES               3/30/2019        24,534.40                0  24,534.40         0.00
CRP000   CR3 PARTNERS LLC      INV3951     CONSULTING FEES AND EXPENSES                4/6/2019        14,820.00                0  14,820.00         0.00
CRP000   CR3 PARTNERS LLC      INV3980     CONSULTING FEES AND EXPENSES               4/13/2019        32,140.08                0  32,140.08         0.00
CRP000   CR3 PARTNERS LLC      INV4014     CONSULTING FEES AND EXPENSES               4/20/2019        34,268.23                0  34,268.23         0.00
CRP000   CR3 PARTNERS LLC      INV4078     CONSULTING FEES AND EXPENSES               4/27/2019        13,104.00                0  13,104.00         0.00
CRP000   CR3 PARTNERS LLC      INV4106     CONSULTING FEES AND EXPENSES                5/4/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      INV4148     CONSULTING FEES AND EXPENSES               5/11/2019        17,160.00                0  17,160.00         0.00
CRP000   CR3 PARTNERS LLC      INV4203     CONSULTING FEES AND EXPENSES               5/28/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      05/31/19    CONSULTING FEES AND EXPENSES               5/31/2019        18,461.00                0  18,461.00         0.00
CRP000   CR3 PARTNERS LLC      INV4293     CONSULTING FEES AND EXPENSES                6/1/2019          9,126.00               0   9,126.00         0.00
CRP000   CR3 PARTNERS LLC      INV4360     CONSULTING FEES AND EXPENSES                6/8/2019        14,535.21                0  14,535.21         0.00
CRP000   CR3 PARTNERS LLC      4378        CONSULTING FEES AND EXPENSES               6/15/2019        14,040.00                0  14,040.00         0.00
CRP000   CR3 PARTNERS LLC      INV4423     CONSULTING FEES AND EXPENSES               6/22/2019        13,884.00                0  13,884.00         0.00
CRP000   CR3 PARTNERS LLC      INV4456     CONSULTING FEES AND EXPENSES               6/29/2019        13,728.00                0  13,728.00         0.00
CRP000   CR3 PARTNERS LLC      INV4490     CONSULTING FEES AND EXPENSES                7/6/2019        12,480.00                0  12,480.00         0.00
CRP000   CR3 PARTNERS LLC      4509        CONSULTING FEES AND EXPENSES               7/13/2019        12,480.00                0  12,480.00         0.00
CRP000   CR3 PARTNERS LLC      INV4579     CONSULTING FEES AND EXPENSES               7/20/2019        12,666.14                0  12,666.14         0.00
CRP000   CR3 PARTNERS LLC      INV4613     CONSULTING FEES AND EXPENSES               7/27/2019        12,480.00                0  12,480.00         0.00
CRP000   CR3 PARTNERS LLC      INV4664     CONSULTING FEES AND EXPENSES                8/3/2019        12,507.43                0  12,507.43         0.00



                               Case 2:19-bk-15016-MCW            Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                  Desc
                                                                Main Document    Page 35 of 44
                                                                            SOFA 11
                                                                   Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                  Description             InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      INV4695     CONSULTING FEES AND EXPENSES             8/10/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4895     CONSULTING FEES AND EXPENSES             8/14/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4725     CONSULTING FEES AND EXPENSES             8/17/2019         12,664.23               0    12,664.23       0.00
CRP000   CR3 PARTNERS LLC      INV4770     CONSULTING FEES AND EXPENSES             8/30/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4818     CONSULTING FEES AND EXPENSES             8/31/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4861     CONSULTING FEES AND EXPENSES             9/16/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4930     CONSULTING FEES AND EXPENSES             9/21/2019         12,499.08               0    12,499.08       0.00
CRP000   CR3 PARTNERS LLC      4963        CONSULTING FEES AND EXPENSES             9/28/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4999     CONSULTING FEES AND EXPENSES             10/5/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5043     CONSULTING FEES AND EXPENSES            10/12/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     CONSULTING FEES AND EXPENSES            10/19/2019          9,828.00               0     9,828.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     APPLICATION OF RETAINER                 10/19/2019        -90,000.00               0   -90,000.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     PAYMENT OF TRANSACTION FEE              10/19/2019         90,000.00               0    90,000.00       0.00
CRP000   CR3 PARTNERS LLC                  FLAT FEE RETAINER FOR POSTPETITION      11/20/2019         20,000.00               0    20,000.00       0.00
                                           SERVICES
                                                                            TOTAL                 1,244,695.03                  1,244,695.03




                               Case 2:19-bk-15016-MCW           Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                 Desc
                                                               Main Document    Page 36 of 44
                            EXHIBIT TO SOFA 30
                            INSIDER PAYMENTS




Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                         Main Document    Page 37 of 44
                                           SOFA 30
                               Insider Payments to Troy Garrett



Check Date     Payment
   11/2/2018     10,230.77
  11/16/2018      6,730.77
  11/23/2018      6,730.77
  11/30/2018      6,805.77
   12/7/2018      6,730.77
  12/14/2018      6,730.77
  12/21/2018      6,730.77
  12/28/2018      6,805.77
    1/4/2019      6,730.77
   1/11/2019    181,730.77
   1/18/2019      6,730.77
   1/25/2019      6,805.77
    2/1/2019      6,730.77
    2/8/2019      6,730.77
   2/15/2019      6,730.77
   2/22/2019      6,805.77
    3/1/2019      6,730.77
    3/8/2019      6,730.77
   3/15/2019      6,730.77
   3/22/2019      6,730.77
   3/29/2019      6,805.77
    4/5/2019      6,730.77
   4/12/2019      6,730.77
   4/19/2019      6,730.77
   4/26/2019      6,805.77
    5/3/2019      6,730.77
   5/10/2019     59,230.77
   5/17/2019      6,730.77
   5/24/2019      6,730.77
   5/31/2019      6,805.77
    6/7/2019      6,730.77
   6/14/2019      6,730.77
   6/21/2019      6,730.77
   6/28/2019      6,805.77
    7/5/2019     59,230.77
   7/12/2019      6,880.77
   7/19/2019      6,730.77
   7/26/2019      6,805.77
    8/2/2019      6,730.77
    8/9/2019      6,730.77
   8/16/2019      6,730.77
   8/23/2019      6,730.77
   8/30/2019      6,805.77
    9/6/2019      6,730.77
   9/13/2019    106,730.77
   9/20/2019      6,730.77
   9/27/2019      6,805.77
   10/4/2019      6,730.77
  10/11/2019      6,730.77
  10/18/2019     56,730.77
  10/25/2019      6,805.77
   11/9/2019      6,730.77
      TOTAL    $784,550.04




    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 38 of 44
                                          SOFA 30
                             Insider Payments to Marc Serrio
                                       (Former CFO)

Check Date     Payment
  11/2/2018       5,480.77
  11/9/2018       5,480.77
 11/16/2018       5,480.77
 11/23/2018       5,480.77
 11/30/2018       5,555.77
  12/7/2018       5,480.77
 12/14/2018       5,480.77
 12/21/2018       5,480.77
 12/28/2018       5,555.77
    1/4/2019     18,589.89
  1/11/2019       5,480.77
  1/18/2019       5,480.77
  1/25/2019       5,480.77
      TOTAL     $84,509.13




   Case 2:19-bk-15016-MCW     Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 39 of 44
                                           SOFA 30
                              Insider Payments to Steve Kovach IV



Check Date     Payment
  11/2/2018       3,101.77
  11/9/2019       3,101.77
 11/16/2018       3,101.77
 11/23/2018       3,101.77
 11/30/2018       3,331.77
  12/7/2018       3,101.77
 12/14/2018       3,101.77
 12/21/2018       3,101.77
 12/28/2018       3,331.77
    1/4/2019      3,101.77
  1/11/2019       3,101.77
  1/18/2019       3,101.77
  1/25/2019       3,331.77
    2/1/2019      3,101.77
    2/8/2019      3,101.77
  2/15/2019       3,101.77
  2/22/2019       3,331.77
    3/1/2019      3,101.77
    3/8/2019      3,101.77
  3/15/2019       3,101.77
  3/22/2019       3,101.77
  3/29/2019       3,331.77
    4/5/2019      3,101.77
  4/12/2019       3,101.77
  4/19/2019       3,101.77
  4/26/2019       3,331.77
    5/3/2019      3,101.77
  5/10/2019       3,101.77
  5/17/2019       3,101.77
  5/24/2019       3,101.77
  5/31/2019       3,331.77
    6/7/2019      3,101.77
  6/14/2019       3,101.77
  6/21/2019       3,101.77
  6/28/2019       3,331.77
    7/5/2019      3,101.77
  7/12/2019       3,101.77
  7/19/2019       3,101.77
  7/26/2019       3,331.77
    8/2/2019      3,101.77
    8/9/2019      3,101.77
  8/16/2019       3,101.77
  8/23/2019       3,331.77
  8/30/2019       3,101.77
    9/6/2019      3,101.77
  9/13/2019       3,101.77
  9/20/2019       3,101.77
  9/27/2019       3,331.77
  10/4/2019       3,101.77
 10/11/2019       3,101.77
 10/18/2019       3,101.77
 10/25/2019       3,331.77
      TOTAL    $164,052.04



    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 40 of 44
                                          SOFA 30
                             Insider Payments to Steven Kovach V



Check Date     Payment
  11/2/2018       7,291.67
  11/9/2018       7,291.67
 11/16/2018       7,291.67
 11/23/2018       7,291.67
 11/30/2018       7,291.67
  12/7/2018       7,291.67
 12/14/2018       7,291.67
 12/21/2018       7,291.67
 12/28/2018       7,291.67
    1/4/2019      4,166.67
  1/11/2019       4,166.67
  1/18/2019       4,166.67
  1/25/2019       4,166.67
    2/1/2019      4,166.67
    2/8/2019      4,166.67
  2/15/2019       4,166.67
  2/22/2019       4,166.67
    3/1/2019      2,272.73
    3/8/2019      2,272.73
  3/15/2019       2,272.73
  3/22/2019       2,272.73
  3/29/2019       2,272.73
    4/5/2019      2,272.73
  4/12/2019       2,272.73
  4/19/2019       2,272.73
  4/26/2019       2,272.73
    5/3/2019      2,272.73
  5/10/2019       2,272.73
  5/17/2019       2,272.73
  5/24/2019       2,272.73
  5/31/2019       2,272.73
    6/7/2019      2,272.73
  6/14/2019       2,272.73
  6/21/2019       2,272.73
  6/28/2019       2,272.73
    7/5/2019      2,272.73
  7/12/2019       2,272.73
  7/19/2019       2,272.73
  7/26/2019       2,272.73
    8/2/2019      2,272.73
    8/9/2019      2,272.73
  8/16/2019       2,272.73
  8/23/2019       2,272.73
  8/30/2019       2,272.73
    9/6/2019      2,272.73
  9/13/2019       2,272.73
  9/20/2019       2,272.73
  9/27/2019       2,272.73
  10/4/2019       2,272.73
 10/11/2019       2,272.73
 10/18/2019       2,272.73
      TOTAL     176,231.21


    Case 2:19-bk-15016-MCW    Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49   Desc
                             Main Document    Page 41 of 44
                                                                            SOFA 30
                                                            Insider Payments to ORIX Corporation USA

Vendor Vendor Description     Invoice                  Description               InvoiceDate   Original Amount Discount Offered Amount Paid Amount Open
ORI001 ORIX               040419          REIMBURSABLE EXPENSES                 4/4/2019               21,417.07               0  21,417.07         0.00
ORI001 ORIX               080819          BOARD MEETING                         8/8/2019                2,214.96               0   2,214.96         0.00
ORI001 ORIX               061319-3-5/19   BUSINESS MEETING EXPENSE              6/13/2019              11,378.64               0  11,378.64         0.00
                                                                        TOTAL                         35,010.67                   35,010.67




                           Case 2:19-bk-15016-MCW             Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                        Desc
                                                             Main Document    Page 42 of 44
                                                                            SOFA 30
                                                               Insider Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                Description               InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      00001       RETAINER                                11/13/2018        40,000.00                0  40,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV2897     CONSULTING FEES AND EXPENSES            11/17/2018        42,174.19                0  42,174.19         0.00
CRP000   CR3 PARTNERS LLC      INV2994     CONSULTING FEES AND EXPENSES             12/1/2018        40,514.05                0  40,514.05         0.00
CRP000   CR3 PARTNERS LLC      INV3042     CONSULTING FEES AND EXPENSES             12/8/2018          2,162.31               0   2,162.31         0.00
CRP000   CR3 PARTNERS LLC      INV3082     CONSULTING FEES AND EXPENSES            12/15/2018        50,340.26                0  50,340.26         0.00
CRP000   CR3 PARTNERS LLC      121818      RETAINER                                12/18/2018        50,000.00                0  50,000.00         0.00
CRP000   CR3 PARTNERS LLC      INV3147     CONSULTING FEES AND EXPENSES            12/22/2018        43,891.27                0  43,891.27         0.00
CRP000   CR3 PARTNERS LLC      INV3246     CONSULTING FEES AND EXPENSES              1/1/2019        24,252.80                0  24,252.80         0.00
CRP000   CR3 PARTNERS LLC      INV3315     CONSULTING FEES AND EXPENSES              1/5/2019        41,928.96                0  41,928.96         0.00
CRP000   CR3 PARTNERS LLC      INV3347     CONSULTING FEES AND EXPENSES             1/12/2019        44,780.43                0  44,780.43         0.00
CRP000   CR3 PARTNERS LLC      INV3390     CONSULTING FEES AND EXPENSES             1/19/2019        43,828.04                0  43,828.04         0.00
CRP000   CR3 PARTNERS LLC      INV3431     CONSULTING FEES AND EXPENSES             1/26/2019        39,750.22                0  39,750.22         0.00
CRP000   CR3 PARTNERS LLC      IN3484      CONSULTING FEES AND EXPENSES              2/2/2019        43,880.72                0  43,880.72         0.00
CRP000   CR3 PARTNERS LLC      IN3538      CONSULTING FEES AND EXPENSES              2/9/2019        43,797.50                0  43,797.50         0.00
CRP000   CR3 PARTNERS LLC      INV3582     CONSULTING FEES AND EXPENSES             2/16/2019        41,382.98                0  41,382.98         0.00
CRP000   CR3 PARTNERS LLC      IN3637      CONSULTING FEES AND EXPENSES             2/23/2019        45,767.49                0  45,767.49         0.00
CRP000   CR3 PARTNERS LLC      IN3674      CONSULTING FEES AND EXPENSES              3/2/2019        37,679.97                0  37,679.97         0.00
CRP000   CR3 PARTNERS LLC      IN3718      CONSULTING FEES AND EXPENSES             3/11/2019        41,053.91                0  41,053.91         0.00
CRP000   CR3 PARTNERS LLC      IN3761      CONSULTING FEES AND EXPENSES             3/16/2019        23,843.54                0  23,843.54         0.00
CRP000   CR3 PARTNERS LLC      INV3809     CONSULTING FEES AND EXPENSES             3/23/2019        35,532.59                0  35,532.59         0.00
CRP000   CR3 PARTNERS LLC      INV3864     CONSULTING FEES AND EXPENSES             3/30/2019        24,534.40                0  24,534.40         0.00
CRP000   CR3 PARTNERS LLC      INV3951     CONSULTING FEES AND EXPENSES              4/6/2019        14,820.00                0  14,820.00         0.00
CRP000   CR3 PARTNERS LLC      INV3980     CONSULTING FEES AND EXPENSES             4/13/2019        32,140.08                0  32,140.08         0.00
CRP000   CR3 PARTNERS LLC      INV4014     CONSULTING FEES AND EXPENSES             4/20/2019        34,268.23                0  34,268.23         0.00
CRP000   CR3 PARTNERS LLC      INV4078     CONSULTING FEES AND EXPENSES             4/27/2019        13,104.00                0  13,104.00         0.00
CRP000   CR3 PARTNERS LLC      INV4106     CONSULTING FEES AND EXPENSES              5/4/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      INV4148     CONSULTING FEES AND EXPENSES             5/11/2019        17,160.00                0  17,160.00         0.00
CRP000   CR3 PARTNERS LLC      INV4203     CONSULTING FEES AND EXPENSES             5/28/2019        15,444.00                0  15,444.00         0.00
CRP000   CR3 PARTNERS LLC      05/31/19    CONSULTING FEES AND EXPENSES             5/31/2019        18,461.00                0  18,461.00         0.00
CRP000   CR3 PARTNERS LLC      INV4293     CONSULTING FEES AND EXPENSES              6/1/2019          9,126.00               0   9,126.00         0.00
CRP000   CR3 PARTNERS LLC      INV4360     CONSULTING FEES AND EXPENSES              6/8/2019        14,535.21                0  14,535.21         0.00
CRP000   CR3 PARTNERS LLC      4378        CONSULTING FEES AND EXPENSES             6/15/2019        14,040.00                0  14,040.00         0.00
CRP000   CR3 PARTNERS LLC      INV4423     CONSULTING FEES AND EXPENSES             6/22/2019        13,884.00                0  13,884.00         0.00
CRP000   CR3 PARTNERS LLC      INV4456     CONSULTING FEES AND EXPENSES             6/29/2019        13,728.00                0  13,728.00         0.00
CRP000   CR3 PARTNERS LLC      INV4490     CONSULTING FEES AND EXPENSES              7/6/2019        12,480.00                0  12,480.00         0.00
CRP000   CR3 PARTNERS LLC      4509        CONSULTING FEES AND EXPENSES             7/13/2019        12,480.00                0  12,480.00         0.00




                           Case 2:19-bk-15016-MCW              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                 Desc
                                                              Main Document    Page 43 of 44
                                                                            SOFA 30
                                                               Insider Payments to CR3 Partners LLC

Vendor    Vendor Description     Invoice                  Description             InvoiceDate Original Amount Discount Offered Amount Paid Amount Open
CRP000   CR3 PARTNERS LLC      INV4579     CONSULTING FEES AND EXPENSES             7/20/2019         12,666.14               0    12,666.14       0.00
CRP000   CR3 PARTNERS LLC      INV4613     CONSULTING FEES AND EXPENSES             7/27/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4664     CONSULTING FEES AND EXPENSES              8/3/2019         12,507.43               0    12,507.43       0.00
CRP000   CR3 PARTNERS LLC      INV4695     CONSULTING FEES AND EXPENSES             8/10/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4895     CONSULTING FEES AND EXPENSES             8/14/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4725     CONSULTING FEES AND EXPENSES             8/17/2019         12,664.23               0    12,664.23       0.00
CRP000   CR3 PARTNERS LLC      INV4770     CONSULTING FEES AND EXPENSES             8/30/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4818     CONSULTING FEES AND EXPENSES             8/31/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4861     CONSULTING FEES AND EXPENSES             9/16/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4930     CONSULTING FEES AND EXPENSES             9/21/2019         12,499.08               0    12,499.08       0.00
CRP000   CR3 PARTNERS LLC      4963        CONSULTING FEES AND EXPENSES             9/28/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV4999     CONSULTING FEES AND EXPENSES             10/5/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5043     CONSULTING FEES AND EXPENSES            10/12/2019         12,480.00               0    12,480.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     CONSULTING FEES AND EXPENSES            10/19/2019          9,828.00               0     9,828.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     APPLICATION OF RETAINER                 10/19/2019        -90,000.00               0   -90,000.00       0.00
CRP000   CR3 PARTNERS LLC      INV5044     PAYMENT OF TRANSACTION FEE              10/19/2019         90,000.00               0    90,000.00       0.00
CRP000   CR3 PARTNERS LLC                  FLAT FEE RETAINER FOR POSTPETITION      11/20/2019         20,000.00               0    20,000.00       0.00
                                           SERVICES
                                                                            TOTAL                 1,244,695.03                  1,244,695.03




                           Case 2:19-bk-15016-MCW              Doc 6 Filed 11/26/19 Entered 11/26/19 15:53:49                 Desc
                                                              Main Document    Page 44 of 44
